    Case 19-33756-sgj11 Doc 118 Filed 12/20/19                        Entered 12/20/19 16:08:19     Page 1 of 88




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 20, 2019
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

     In re:                                                     §
                                                                §         CHAPTER 11
     TARRANT COUNTY SENIOR LIVING                               §
     CENTER, INC.1                                              §         CASE NO. 19-33756 (SGJ)
                                                                §
                                  Debtor.                       §

              AMENDED FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
                 (I) APPROVING THE DEBTOR’S SOLICITATION PROCEDURES
             AND DISCLOSURE STATEMENT; AND (II) CONFIRMING THE DEBTOR’S
                FIRST AMENDED PREPACKAGED PLAN OF REORGANIZATION
                    PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
                         (AMENDED TO ATTACH PLAN AS EXHIBIT A)

                WHEREAS, Tarrant County Senior Living Center, Inc., as debtor and debtor-in-

     possession in the above-captioned case (the “Debtor”), having proposed and filed with the

     United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the

     “Bankruptcy Court”) (i) the Debtor’s First Amended Prepackaged Plan of Reorganization

     Pursuant to Chapter 11 of the Bankruptcy Code, dated as of December 17, 2019 [Docket No.


     1
         The last four digits of the Debtor’s federal tax identification number are 8602.



     EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                  Entered 12/20/19 16:08:19            Page 2 of 88



105] (as further modified, amended, and/or supplemented from time to time, including as

modified herein, the “Plan”), a copy of which is annexed hereto as Exhibit A; and (ii) that

certain related Disclosure Statement for Debtor’s Prepackaged Plan of Reorganization Pursuant

to Chapter 11 of the Bankruptcy Code, dated as of September 30, 2019 [Docket No. 18] (the

“Disclosure Statement”)2; and

        WHEREAS, on September 30, 2019, the Debtor caused its solicitation, claims, and

voting agent, Epiq Corporate Restructuring, LLC (“Epiq”), to distribute packages containing the

Disclosure Statement,3 ballots with voting instructions, and a cover letter (the “Solicitation

Package”) to the Holders of Bond Claims as of the Voting Record Date, as the only Holders of

Claims entitled to vote to accept or reject the Plan with a voting deadline of 5:00 p.m., prevailing

Central Time, on October 31, 2019 (the “Voting Deadline”); and

        WHEREAS, as reflected in the Declaration of Jane Sullivan on Behalf of Epiq Corporate

Restructuring, LLC Regarding Service of Solicitation Packages and Voting and Tabulation of

Ballots Cast on Debtor’s Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 19] (the “Voting Certification”), of the Holders of Bond Claims

that voted, 94.2% in number and 99.7% in dollar amount voted in favor of the Plan; and

        WHEREAS, on November 5, 2019 (the “Petition Date”), the Debtor commenced this

Chapter 11 Case by filing a voluntary petition for relief under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”); and




2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan or
Disclosure Statement.

3
  Attached to the Disclosure Statement as exhibits are the Plan, Plan Support Agreement, 2020 Bond Documents,
Financial Projections, Liquidation Analysis, and Form of Opinion of Bond Counsel.


                                                       2
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19        Page 3 of 88



       WHEREAS, on the Petition Date, the Debtor filed, among other documents, the (i) Plan;

(ii) Disclosure Statement; (iii) Motion of the Debtor for Entry of an Order (I) Scheduling

Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation of

Prepackaged Plan of Reorganization; (II) Fixing Related Objection Deadlines and Approving

Notice Procedures; (III) Approving Prepetition Solicitation Procedures; (IV) Conditionally

Directing the United States Trustee Not To Convene Section 341 Meeting of Creditors; and (V)

Granting Related Relief [Docket No. 15], requesting approval of, among other things, the

Debtor’s prepetition solicitation procedures described therein (the “Solicitation Procedures”)

with respect to the Plan, including the form of ballots used to solicit votes accepting or rejecting

the Plan (the “Ballots”); (iv) Voting Certification, detailing, among other things, the results of

the Plan voting process; and (v) Declaration of Louis E. Robichaux IV in Support of Chapter 11

Petition and First Day Pleadings [Docket No. 16] (the “First Day Declaration”) describing,

among other things, the reasons for and objectives of this Chapter 11 Case; and

       WHEREAS, on November 8, 2019, the Bankruptcy Court entered the Order (I)

Scheduling Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation

of Prepackaged Plan of Reorganization; (II) Fixing Related Objection Deadlines and Approving

Notice Procedures; and (III) Granting Related Relief [Docket No. 44] (the “Combined Hearing

Order”), which, among other things, set the date and time for the hearing to consider approval of

the Disclosure Statement and confirmation of the Plan (the “Confirmation Hearing”), established

the deadline for filing objections to the Plan and the Disclosure Statement (the “Objection

Deadline”), and approved the Notice of (A) Commencement of Prepackaged Chapter 11

Bankruptcy Case, (B) Combined Hearing on the Disclosure Statement, Confirmation of the

Prepackaged Chapter 11 Plan, and Related Matters, (C) Objection Deadlines, and Summary of



                                                 3
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19         Entered 12/20/19 16:08:19       Page 4 of 88



the Debtor’s Prepackaged Chapter 11 Plan (the “Combined Hearing Notice”) and Notice of (A)

Commencement of Prepackaged Chapter 11 Case, (B) Combined Hearing on the Disclosure

Statement and Confirmation of Plan and (C) Deadline for Objecting to Confirmation (the

“Publication Notice”); and

       WHEREAS, on November 12, 2019 and November 15, 2019, the Debtor caused the

Combined Hearing Notice to be served and the Publication Notice to be published in the Fort

Worth Star-Telegram, as evidenced by the Affidavit of Service [Docket No. 52] and Affidavit of

Publication [Docket No. 67] (collectively, the “Combined Notice Affidavits”), respectively; and

       WHEREAS, on December 17, 2019, the Debtor filed the Declaration of Louis E.

Robichaux IV in Support of (I) Approval of the Debtor’s Solicitation Procedures and Disclosure

Statement; and (II) Confirmation of the Debtor’s First Amended Prepackaged Plan of

Reorganization Pursuant to Chapter 11 of the Bankruptcy Code, [Docket No. 109] (the

“Robichaux Declaration”), and Debtor’s Memorandum of Law in Support of (I) Approval of

Debtor’s Solicitation Procedures and Disclosure Statement, and (II) Confirmation of the

Debtor’s First Amended Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 110] (the “Memorandum of Law”) in support of approval of the

Disclosure Statement and confirmation of the Plan; and

       WHEREAS, due notice of the Confirmation Hearing has been given to Holders of Claims

against and Interests in the Debtor and other parties in interest in compliance with the

Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the

Local Bankruptcy Rules of the United States Bankruptcy Court for the Northern District of

Texas (the “Local Rules”), and the Combined Hearing Order as evidenced by the Combined

Notice Affidavits and such notice is sufficient under the circumstances and no further notice is



                                               4
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19          Entered 12/20/19 16:08:19         Page 5 of 88



required; and

       WHEREAS, the Bankruptcy Court having held the Confirmation Hearing on December

19, 2019, to consider, among other things, the adequacy of the Disclosure Statement and

confirmation of the Plan, and having noted that there were no objections to the Disclosure

Statement or Plan; and

       NOW, THEREFORE, based upon the Bankruptcy Court’s consideration of the entire

record of this Chapter 11 Case and the Confirmation Hearing, including (i) the Disclosure

Statement, Plan, and Voting Certification, (ii) the Debtor’s Memorandum of Law, (iii) the

Robichaux Declaration, and (iv) the Combined Notice Affidavits; and no objections to the Plan

or Disclosure Statement having been filed or asserted; and upon the arguments of counsel and

the evidence adduced at the Confirmation Hearing; and the Bankruptcy Court having found that

the Disclosure Statement should be approved and the Plan should be confirmed as reflected by

the Bankruptcy Court’s rulings made herein and at the Confirmation Hearing; and after due

deliberation and sufficient cause appearing therefor, the Bankruptcy Court hereby FINDS,

DETERMINES, AND CONCLUDES that:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A.       Findings and Conclusions. The findings and conclusions set forth herein and on

the record of the Confirmation Hearing constitute the Bankruptcy Court’s findings of fact and

conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made

applicable herein by Bankruptcy Rules 7052 and 9014. To the extent any of the following

findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

following conclusions of law constitute findings of fact, they are adopted as such.




                                                5
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19          Entered 12/20/19 16:08:19       Page 6 of 88



       B.      Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2), 1334(a)). The

Bankruptcy Court has jurisdiction over the Debtor’s Chapter 11 Case pursuant to 28 U.S.C.

§§ 157 and 1334. Approval of the Disclosure Statement and confirmation of the Plan are core

proceedings pursuant to 28 U.S.C. § 157(b) and the Bankruptcy Court has jurisdiction to enter a

final order with respect thereto. Venue is proper before the Bankruptcy Court pursuant to 28

U.S.C. §§ 1408 and 1409. The Debtor is an eligible debtor under section 109 of the Bankruptcy

Code. The Debtor is a proper plan proponent under section 1121(a) of the Bankruptcy Code.

       C.      Judicial Notice. The Bankruptcy Court takes judicial notice of the docket of this

Chapter 11 Case maintained by the Clerk of the Bankruptcy Court and/or its duly appointed

agent, including, without limitation, all pleadings and other documents filed, all orders entered,

and all evidence and arguments made, proffered, or adduced at the hearings held before the

Bankruptcy Court during the pendency of this Chapter 11 Case.

       D.      Burden of Proof. The Debtor, as proponent of the Plan, has the burden of proving

the elements of sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the

evidence. The Debtor has met its burden with respect to each applicable element of section 1129

of the Bankruptcy Code.

       E.      Chapter 11 Petition. On the Petition Date, the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court. The Debtor

continued as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No statutory committee, trustee or examiner has been appointed in this Chapter 11 Case.

       F.      Notice. As evidenced by the Combined Notice Affidavits and Voting

Certification, due, timely, proper, and adequate notice of the Plan, Disclosure Statement, and the

Confirmation Hearing, together with the Voting Deadline and Objection Deadline, has been



                                                6
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19        Page 7 of 88



provided to: (i) the Office of the United States Trustee for the Northern District of Texas (the

“United States Trustee”), (ii) the Debtor’s twenty-three (23) largest unsecured creditors as of the

Petition Date, (iii) counsel to the Trustee, (iv) those persons who have formally appeared in this

Chapter 11 Case and requested service pursuant to Bankruptcy Rule 2002; (v) the Internal

Revenue Service; (vi) all other applicable government agencies to the extent required by the

Bankruptcy Rules or the Local Rules; and (vii) all parties in interest listed on the Debtor’s

creditor matrix. Further, the Publication Notice was published in the Fort Worth Star-Telegram

on November 15, 2019 in accordance with the Combined Hearing Order and Bankruptcy Rule

2002(l). Such notice was adequate and sufficient based upon the facts and circumstances of this

Chapter 11 Case and pursuant to section 1128 of the Bankruptcy Code, Bankruptcy Rules 2002

and 3020, and other applicable law and rules, and no other or further notice is or shall be

required.

               Disclosure Statement, Solicitation, and Modifications to the Plan

       G.      Disclosure Statement. The Disclosure Statement contains (i) sufficient

information of a kind consistent with the disclosure requirements of all applicable nonbankruptcy

laws, rules, and regulations, including the Securities Act (to the extent applicable), and (ii)

“adequate information” (as such term is defined in section 1125(a) of the Bankruptcy Code and

used in section 1126(b)(2) of the Bankruptcy Code) with respect to the Debtor, the Plan, and the

transactions contemplated therein, and is approved in all respects.

       H.      Solicitation. Prior to commencing this Chapter 11 Case, the Debtor caused the

Solicitation Package to be transmitted and served in compliance with sections 1125(g) and

1126(b) of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and all other applicable

provisions in the Bankruptcy Code, and all other applicable rules, law, and regulations applicable

to such solicitation. The Ballots used to solicit votes to accept or reject the Plan from Holders of

                                                 7
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19          Entered 12/20/19 16:08:19        Page 8 of 88



Bond Claims in Class 3, which are the only Holders of Claims entitled to vote to accept or reject

the Plan (the “Voting Class”), adequately addressed the particular needs of this Chapter 11 Case

and were appropriate for Holders in the Voting Class to accept or reject the Plan.

       I.      As set forth in the Voting Certification, on September 30, 2019, the Solicitation

Package was transmitted to and served on the Holders in the Voting Class. The instructions on

the Ballots advised the Voting Class that for the Ballots to be counted, the Ballots must be

properly executed, completed, and delivered to Epiq so as to be actually received no later than

the Voting Deadline. The period during which the Debtor solicited Holders of Bond Claims in

the Voting Class was a reasonable period of time for such Holders to make an informed decision

to accept or reject the Plan.

       J.      The Debtor was not required to solicit votes from the Holders of Class 1—Other

Priority Claims, Class 2—Other Secured Claims, Class 4—General Unsecured Claims, Class 5—

Preserved Intercompany Claims, and Class 7—Interests in Stayton (collectively, the “Deemed

Accepting Classes”) as each such Class is Unimpaired under the Plan and thus presumed to have

accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Additionally, the Debtor

was not required to solicit votes from the Holders of Class 6—Intercompany Claims (the

“Deemed Rejecting Class”) as such Class is Impaired under the Plan and deemed to have

rejected the Plan.

       K.      No Other or Further Notice or Solicitation Required. As evidenced by the Voting

Certification and Combined Notice Affidavits, the transmittal and service of the Plan, the

Disclosure Statement, and the Ballots were adequate and sufficient under the circumstances, and

all parties required to be given notice of the Confirmation Hearing (including the Objection

Deadline) have been given due, proper, timely, and adequate notice in compliance with the



                                                8
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19         Page 9 of 88



Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable non-bankruptcy law,

and such parties have had sufficient opportunity to appear and be heard with respect thereto. The

solicitation of votes on the Plan complied with the Solicitation Procedures, was appropriate and

satisfactory based upon the circumstances of this Chapter 11 Case, and was in compliance with

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable non-bankruptcy

law. No other or further notice or re-solicitation is required.

       L.      Good Faith Solicitation. Based on the record before the Bankruptcy Court in this

Chapter 11 Case, the Debtor and its successors, predecessors, partners, representatives, control

persons, members, officers, directors, employees, agents and their respective attorneys and other

advisors (i) have acted in “good faith” within the meaning of section 1125(e) of the Bankruptcy

Code in compliance with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,

the Local Rules, and any applicable non-bankruptcy law, rule, or regulation governing the

adequacy of disclosure in connection with all their respective activities relating to the solicitation

of votes on the Plan and their participation in the activities described in section 1125 of the

Bankruptcy Code, and (ii) shall be deemed to have participated in good faith and in compliance

with the applicable provisions of the Bankruptcy Code in the offer and issuance of any securities

under the Plan and, therefore, are not, and on account of any such offer, issuance, and solicitation

will not be, liable at any time for the violation of any applicable law, rule or regulation governing

the solicitation of acceptances or rejections of the Plan or the offer and issuance of the securities

under the Plan, and are entitled to the protections afforded by section 1125(e) of the Bankruptcy

Code and, to the extent such parties are listed therein, the exculpation provisions set forth in

section 9.4 of the Plan.




                                                  9
EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19    Page 10 of 88



         M.     Voting. As evidenced by the Voting Certification, votes to accept or reject the

 Plan have been solicited and tabulated fairly, in good faith, and in a manner consistent with the

 Plan, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable non-

 bankruptcy law.

         N.     Modifications to the Plan. As a result of the anticipated timing of the Effective

 Date of the Plan, the Debtor has modified the Plan to replace all references to the “2019 Bond

 Documents” and “Series 2019 Bonds” with the “2020 Bond Documents” and “Series 2020

 Bonds,” respectively, in addition to certain other miscellaneous modifications reflected in the

 Notice of Filing Blackline Comparison of Debtor’s First Amended Plan of Reorganization

 Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 106] (collectively, the

 “Modifications”). In accordance with Bankruptcy Rule 3019, the Modifications do not require

 additional disclosure under section 1125 of the Bankruptcy Code or the resolicitation of votes

 under section 1126 of the Bankruptcy Code, and they do not require that the Holders of Claims

 and Interests be afforded an opportunity to change previously cast votes on the Plan.

 Accordingly, the Plan, as modified by the Modifications, is properly before the Bankruptcy

 Court and all votes cast with respect to the Plan shall be binding.

         Compliance with the Requirements of Section 1129 of the Bankruptcy Code

         O.     Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

 complies with the applicable provisions of the Bankruptcy Code and, as required by Bankruptcy

 Rule 3016, the Plan is dated, identifies the Debtor as the plan proponent, and clearly identifies

 the injunction proposed under the Plan, thereby satisfying section 1129(a)(1) of the Bankruptcy

 Code.




                                                  10
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 11 of 88



            i.   Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). With the exception of

 Administrative Expense Claims, Accrued Professional Compensation Claims, and Priority Tax

 Claims which need not be classified, section 3 of the Plan classifies the Classes of Claims against

 and Interests in the Debtor. The Claims and Interests placed in each Class are substantially

 similar to the other Claims and Interests, as the case may be, in each such Class. Valid business,

 factual, and legal reasons exist for separately classifying the various Classes of Claims and

 Interests created under the Plan, and the Plan does not unfairly discriminate between Holders of

 Claims and Interests in each Class or between Classes.           Accordingly, the Plan satisfies

 sections 1122 and 1123(a)(1) of the Bankruptcy Code.

          ii.    Unimpaired Classes Specified (11 U.S.C. § 1123(a)(2)). Sections 3 and 4 of the

 Plan specifies which Classes of Claims and Interests are Unimpaired under the Plan within the

 meaning of section 1124 of the Bankruptcy Code, thereby satisfying section 1123(a)(2) of the

 Bankruptcy Code.

          iii.   Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Sections 3

 and 4 of the Plan specify which Classes of Claims and Interests are Impaired under the Plan

 within the meaning of section 1124 of the Bankruptcy Code and clearly specify the treatment of

 the Claims and Interests in those Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy

 Code.

          iv.    No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the same

 treatment for each Claim or Interest in each respective Class unless the Holder of a particular

 Claim or Interest has agreed to less favorable treatment for such Claim or Interest, thereby

 satisfying section 1123(a)(4) of the Bankruptcy Code.




                                                 11
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 12 of 88



          v.      Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan provides adequate

 and proper means for the implementation of the Plan, including, without limitation, (a) the

 execution and delivery of appropriate agreements or other documents containing terms that are

 consistent with the terms of the Plan and that satisfy the requirements of applicable law; (b) the

 execution and delivery of appropriate instruments of transfer, assignment, assumption, or

 delegation of any property, right, liability, duty, or obligation on terms consistent with the terms

 of the Plan; (c) the filing of appropriate documents with the appropriate governmental authorities

 under applicable law; and (d) all other actions that the Debtor or the Reorganized Debtor, as

 applicable, determines are necessary or appropriate to implement the Refinancing Transaction.

          vi.     Non-Voting Equity Securities/Allocation of Voting Power (11 U.S.C.

 § 1123(a)(6)).     The Plan does not provide for the issuance of nonvoting equity securities,

 therefore section 1123(a)(6) of the Bankruptcy Code is inapplicable to this Chapter 11 Case.

         vii.     Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). Except as stated

 below, as of the Effective Date, the members of the board of directors and officers of the Debtor

 as of the Petition Date shall remain in their current capacities as director and officers of the

 Reorganized Debtor, in each case subject to the ordinary rights and powers of the board of

 directors to remove or replace the officers in accordance with the Reorganized Debtor’s

 organizational documents and any applicable employment agreements that are assumed pursuant

 to this Plan. Upon the Effective Date, Louis E. Robichaux IV, as the Chief Restructuring

 Officer, and Joe Friedman, as the independent director appointed in connection with the

 Refinancing Transaction, will no longer serve in such capacities. From and after the Effective

 Date, each officer of the Reorganized Debtor shall serve pursuant to the terms of the

 Reorganized Debtor’s charters and bylaws or other formation and constituent documents, and



                                                 12
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19       Page 13 of 88



 applicable laws of the Reorganized Debtor’s jurisdiction of formation, thereby satisfying section

 1123(a)(7) of the Bankruptcy Code.

         viii.   Earnings from Personal Services (11 U.S.C. § 1123(a)(8)). Section 1123(a)(8) of

 the Bankruptcy Code applies only to individual debtors and is not applicable to this Chapter 11

 Case.

          ix.    Impairment/Unimpairment of Classes of Claims and Interests (11 U.S.C.

 § 1123(b)(1)). As permitted by section 1123(b)(1) of the Bankruptcy Code, pursuant to sections

 3 and 4 of the Plan, Claims or Interests in the Voting Class and Deemed Rejecting Class are

 Impaired and Claims or Interests in the Deemed Accepting Classes are Unimpaired.

           x.    Assumption and Rejection (11 U.S.C. § 1123(b)(2)).        Section 7 of the Plan

 governs the assumption of Executory Contracts and unexpired leases pursuant to sections 363

 and 365 of the Bankruptcy Code, as applicable, thereby satisfying section 1123(b)(2) of the

 Bankruptcy Code.

          xi.    Settlement/Retention of Claim or Interests (11 U.S.C. § 1123(b)(3)). Section 6.13

 of the Plan provides for the retention of Causes of Action not expressly settled or released under

 the Plan. Thus, the Plan satisfies the requirements of section 1123(b)(3) of the Bankruptcy Code.

         xii.    Modification of Rights (11 U.S.C. § 1123(b)(5)).       As permitted by section

 1123(b)(5) of the Bankruptcy Code, the Plan modifies the rights of Holders of Claims and

 Interests in the Voting Class and Deemed Rejecting Class. The Plan leaves unaffected the rights

 of Holders of Claims in the Deemed Accepting Classes.

         xiii.   Additional Plan Provisions (11 U.S.C. § 1123(b)(6)). As permitted by section

 1123(b)(6) of the Bankruptcy Code, the Plan includes other appropriate provisions not

 inconsistent with the applicable provisions of the Bankruptcy Code, including, without



                                                13
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 14 of 88



 limitation, certain release, exculpation, and injunction provisions in section 9 of the Plan. Based

 upon the facts and circumstances of this Chapter 11 Case, the release, exculpation, and

 injunction provisions in the Plan are integral and critical parts of the Plan, and the Released

 Parties and Exculpated Parties have relied on the efficacy and conclusive effects of such releases

 and injunctions when making concessions and exchanging consideration in connection with this

 Chapter 11 Case and the Plan. Such release, exculpation, and injunction provisions in section 9

 of the Plan are: (i) in exchange for the good, valuable, and reasonably equivalent consideration

 provided by the Released Parties; (ii) in the best interests of the Debtor, its Estate, and its

 Creditors; (iii) fair, equitable, and reasonable; and (iv) a bar to any of the Releasing Parties as set

 forth in the Plan asserting any Claims or Causes of Action released pursuant to the Plan.

 Accordingly, based upon the record of this Chapter 11 Case, the representations of the parties,

 and/or the evidence proffered, adduced, and/or presented at the Confirmation Hearing, the

 Bankruptcy Court finds that the release, exculpation, and injunction provisions set forth in

 section 9 of the Plan are consistent with the Bankruptcy Code and applicable law and are

 appropriate under the circumstances.

        xiv.    Sale of Exempt Property (11 U.S.C. § 1123(c)). The Debtor is not an individual.

 Accordingly, section 1123(c) of the Bankruptcy Code is inapplicable in this Chapter 11 Case.

         xv.    Cure of Defaults (11 U.S.C. § 1123(d)). Except as otherwise provided in the

 Plan, each of the Executory Contracts of the Debtor, including the Residency Agreements, shall

 be deemed assumed as of the Effective Date, without the need for any further notice to or action,

 order, or approval of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code.

 Thus, the Plan complies with section 1123(d) of the Bankruptcy Code.




                                                   14
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 15 of 88



        P.      The Debtor’s Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

 The Debtor, as the plan proponent, has complied with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Combined Hearing Order, and

 other applicable law in transmitting the Plan, the Disclosure Statement, the Ballots, and related

 documents and notices and in soliciting and tabulating the votes on the Plan. Accordingly, the

 Plan satisfies the requirements of section 1129(a)(2) of the Bankruptcy Code.

        Q.      Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtor has proposed

 the Plan, including all documents necessary to effectuate the Plan, and the transactions

 contemplated by the Plan in good faith and not by any means forbidden by law, thereby

 satisfying the requirements of section 1129(a)(3) of the Bankruptcy Code. The Debtor’s good

 faith is evident from the facts and record of this Chapter 11 Case, the Disclosure Statement, and

 the record of the Confirmation Hearing and other proceedings held in this Chapter 11 Case. The

 Debtor’s Chapter 11 Case was filed, and the Plan was proposed, with the legitimate purpose of

 allowing the Debtor to implement the Refinancing Transaction, reorganize, and successfully

 emerge from chapter 11. The Plan (including all documents necessary to effectuate the Plan),

 the Plan Support Agreement, and the 2020 Bond Documents were negotiated in good faith and at

 arm’s length among the Debtor, SQLC, Lifespace, the Trustee, and the Steering Committee.

 Additionally, the Refinancing Transaction embodied in the Plan, reflects the best possible

 compromise that could be reached given the facts and circumstances surrounding the Debtor and

 this Chapter 11 Case. Further, the Plan’s classification, exculpation, release, and injunction

 provisions are consistent with sections 105, 1122, 1123(b)(3)(A), 1123(b)(6), 1129, and 1142 of

 the Bankruptcy Code and applicable case law in the Fifth Circuit, have been negotiated in good

 faith and at arms’ length, are integral to the Plan, and supported by valuable consideration.



                                                 15
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 16 of 88



         R.     Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

 payments made or promised by the Debtor for services or for costs and expenses incurred in

 connection with this Chapter 11 Case, or in connection with the Plan and incident to this Chapter

 11 Case, have been approved by, or are subject to approval of, the Bankruptcy Court as

 reasonable.   Accordingly, the Plan satisfies the requirements of section 1129(a)(4) of the

 Bankruptcy Code.

         S.     Directors, Officers, and Trustees (11 U.S.C. § 1129(a)(5)). The Plan satisfies

 section 1129(a)(5) of the Bankruptcy Code as the identity of the Debtor’s board of directors have

 been fully disclosed in the Debtor’s chapter 11 petition and at the Confirmation Hearing.

         T.     No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

 rate changes over which a governmental regulatory commission has jurisdiction. Accordingly,

 section 1129(a)(6) of the Bankruptcy Code is not applicable to this Chapter 11 Case.

         U.     Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). Each Holder of an Impaired

 Claim or Interest (i) has accepted the Plan, (ii) will receive or retain under the Plan on account of

 such Claim or Interest property of a value, as of the Effective Date, that is not less than the

 amount that such Holder would receive or retain if the Debtor were liquidated under chapter 7 of

 the Bankruptcy Code on the Effective Date, or (iii) has agreed to receive less favorable

 treatment. Therefore, the Plan satisfies the requirements of section 1129(a)(7) of the Bankruptcy

 Code.

         V.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). The Deemed Rejecting

 Class is Impaired under the Plan and is deemed to have rejected the Plan pursuant to section

 1126(g) of the Bankruptcy Code. As set forth herein, and pursuant to section 1129(b)(1) of the




                                                  16
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19        Page 17 of 88



 Bankruptcy Code, the Plan may be confirmed notwithstanding the fact that the Deemed

 Rejecting Class is Impaired under the Plan and is deemed to have rejected the Plan.

          As evidenced by the Voting Certification, Class 3 (Bond Claims) voted to accept the Plan

 in accordance with sections 1126(b) and (c) of the Bankruptcy Code, and such Class does not

 include insiders of the Debtor (as that term is defined in section 101(31) of the Bankruptcy

 Code).

          W.     Treatment of Administrative Expense Claims and Priority Claims (11 U.S.C.

 § 1129(a)(9)). The treatment of Claims under the Plan of the type specified in section 507(a)(1)

 through 507(a)(8) of the Bankruptcy Code, if any, complies with the provisions of section

 1129(a)(9) of the Bankruptcy Code.

          X.     Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). As evidenced by the

 Voting Certification, section 1129(a)(10) of the Bankruptcy Code is satisfied as the Voting Class

 has accepted the Plan, determined without including any acceptances of the Plan by any insider.

          Y.     Feasibility (11 U.S.C. § 1129(a)(11)).     The information in the Disclosure

 Statement, the Robichaux Declaration, and the evidence proffered or adduced at or prior to the

 Confirmation Hearing (a) is reasonable, persuasive and credible, (b) has not been controverted

 by other evidence, and (c) establishes that the Plan is feasible and that there is a reasonable

 prospect that the Debtor will be able to meet its financial obligations under the Plan and that

 confirmation of the Plan is not likely to be followed by the liquidation or need for further

 financial reorganization of the Debtor, thereby satisfying the requirements of section 1129(a)(11)

 of the Bankruptcy Code.

          Z.     Payment of Fees (11 U.S.C. § 1129(a)(12)). As provided in section 2.4 of the

 Plan, all fees payable under section 1930 of title 28 of the United States Code have either been



                                                 17
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 18 of 88



 paid or will be paid under the Plan, thereby satisfying the requirements of section 1129(a)(12) of

 the Bankruptcy Code. Allowed Administrative Expense Claims of the United States Trustee for

 statutory fees under 28 U.S.C. § 1930 shall be paid on the Effective Date and thereafter, as such

 fees may thereafter accrue and be due and payable, by the Debtor in accordance with the

 applicable schedule for payment of such fees

         AA.    Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtor has no

 obligations for retiree benefits as that term is defined in section 1114 of the Bankruptcy Code,

 thus the requirements of section 1129(a)(13) of the Bankruptcy Code are not applicable.

         BB.    No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtor is not

 required by a judicial or administrative order, or by statute, to pay a domestic support obligation.

 Accordingly, section 1129(a)(14) of the Bankruptcy Code is inapplicable in this Chapter 11

 Case.

         CC.    Debtor Is Not An Individual (11 U.S.C. § 1129(a)(15)). The Debtor is not an

 individual. Accordingly, section 1129(a)(15) of the Bankruptcy Code is inapplicable in this

 Chapter 11 Case.

         DD.    Applicable Non-Bankruptcy Law Regarding Transfers (11 U.S.C. § 1129(a)(16)).

 There are no transfers of property contemplated under the Plan.              Accordingly, section

 1129(a)(16) of the Bankruptcy Code is inapplicable in this Chapter 11 Case

         EE.    No Unfair Discrimination; Fair and Equitable (11 U.S.C. § 1129(b)). Based upon

 the evidence proffered, adduced, and presented by the Debtor at the Confirmation Hearing, in the

 Disclosure Statement, and in the Robichaux Declaration, the Plan does not discriminate unfairly

 and is fair and equitable with respect to the Deemed Rejecting Class as required by sections

 1129(b)(1) and (b)(2) of the Bankruptcy Code, because no Holder of any Claim or Interest that is



                                                 18
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 19 of 88



 junior to such Class will receive or retain any property under the Plan on account of such junior

 Claim or Interest, and no Holder of a Claim in a Class senior to such Classes is receiving more

 than 100% recovery on account of its Claim. Thus, the Plan may be confirmed notwithstanding

 the deemed rejection of the Plan by the Deemed Rejecting Class.

        FF.     Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan being confirmed

 in this Chapter 11 Case. Thus, the Plan satisfies the requirements of section 1129(c) of the

 Bankruptcy Code.

        GG.     Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

 Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

 Securities Act of 1933. Accordingly, the Plan satisfies the requirements of section 1129(d) of

 the Bankruptcy Code.

        HH.     Exemption from Transfer Tax (11 U.S.C. § 1146(a)).                  All transactions

 contemplated by the Plan are not subject to any document recording tax, stamp tax, conveyance

 fee, intangibles or similar tax, sales or use tax, mortgage tax, stamp act, real estate transfer tax,

 mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax

 or governmental assessment.

        II.     Satisfaction of Conditions Precedent to the Effective Date. Each of the conditions

 precedent to the Effective Date, as set forth in section 8.2 of the Plan, has been or is reasonably

 likely to be satisfied in accordance with section 8.2 of the Plan.

        JJ.     Modifications of the Plan (11 U.S.C. § 1127).           The Modifications do not

 constitute changes that materially and adversely change the treatment of any Claims or Interests.

 Accordingly, the Modifications comply in all respects with section 1127 of the Bankruptcy Code

 and Bankruptcy Rule 3019, and none of the Modifications requires additional disclosure or



                                                  19
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19         Page 20 of 88



 resolicitation of votes on the Plan. Under Bankruptcy Rule 3019(a), all Creditors that previously

 accepted the Plan are deemed to have accepted the Plan as modified. The Plan as modified shall

 constitute the Plan submitted for confirmation.

         KK.     Implementation. All documents and agreements necessary to implement the Plan

 have been negotiated in good faith and at arm’s length and are in the best interests of the Debtor,

 and shall, upon completion of documentation and execution, and subject to the occurrence of the

 Effective Date, be valid, binding, and enforceable agreements and shall not be in conflict with

 any federal or state law.

         LL.     Injunction, Exculpation, and Releases. The Bankruptcy Court has jurisdiction

 under sections 1334(a) and (b) of title 28 of the United States Code to approve the injunction,

 exculpation, and releases set forth in Section 9 and elsewhere in the Plan and this Confirmation

 Order. Section 105(a) of the Bankruptcy Code permits issuance of injunction and approval of

 the releases and exculpations set forth in Section 9 and elsewhere in the Plan and this

 Confirmation Order, if, as has been established here based upon the record in this Chapter 11

 Case and the evidence presented in the Robichaux Declaration and the Confirmation Hearing,

 such provisions (i) were integral to the agreement among the various parties in interest and are

 essential to the formulation and implementation of the Plan, as provided in section 1123 of the

 Bankruptcy Code, (ii) confer substantial benefits on the Debtor’s Estate, (iii) are fair, equitable,

 and reasonable, and (iv) are in the best interests of the Debtor, its Estate, and parties in interest.

         Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a), the

 releases, exculpation, and injunction set forth in the Plan are fair, equitable, reasonable, and in

 the best interests of the Debtor, its Estate and Creditors. The Robichaux Declaration and the

 record of the Confirmation Hearing and this Chapter 11 Case are sufficient to support the



                                                   20
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19       Page 21 of 88



 releases, exculpation, and injunction provided for in section 9 of the Plan. Accordingly, based

 upon the record of this Chapter 11 Case, the representations of the parties, and/or the evidence

 proffered, adduced, and/or presented in the Robichaux Declaration and the Confirmation

 Hearing, the Bankruptcy Court finds that the injunction, exculpation, and releases set forth in

 section 9 of the Plan are consistent with the Bankruptcy Code and applicable law. The failure to

 implement the injunction, release, and exculpation provisions of the Plan would seriously impair

 the Debtor’s ability to confirm the Plan.

        MM. Satisfaction of Confirmation Requirements. Based upon the foregoing, the Plan

 satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.

                                             ORDER

        ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND

 DETERMINED THAT:

        1.      Findings of Fact and Conclusions of Law. The above-referenced findings of fact

  and conclusions of law are hereby incorporated by reference as though more fully set forth

  herein.

        2.      Notice of the Confirmation Hearing.        Notice of the Confirmation Hearing

  complied with the terms of the Combined Hearing Order, was appropriate and satisfactory

  based upon the circumstances of this Chapter 11 Case, and was in compliance with the

  provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

        3.      Adequacy of Disclosure Statement.        The Disclosure Statement (i) contains

  adequate information of a kind that is consistent with the disclosure requirements of applicable

  nonbankruptcy law, including the Securities Act, (ii) contains “adequate information” (as such

  term is defined in section 1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy Code)



                                                21
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 22 of 88



  with respect to the Debtor, the Plan, and the transactions contemplated therein, and (iii) is

  approved in all respects.

        4.      Solicitation and Tabulation. The solicitation and tabulation of votes on the Plan

  complied with the Solicitation Procedures, was appropriate and satisfactory based upon the

  circumstances of this Chapter 11 Case, and was in compliance with the provisions of the

  Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable nonbankruptcy law.

  The offering, issuance, and distribution of Series 2020 Bonds issued under the Plan shall be

  exempt from, among other things, the registration requirements of section 5 of the Securities

  Act under section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under

  section 1145(a)(1) of the Bankruptcy Code. Any and all Series 2020 Bonds issued under the

  Plan will be freely tradable under the Securities Act by the recipients thereof. To the extent that

  the Debtor’s solicitation was deemed to constitute an offer of new securities, such solicitation

  was exempt from registration pursuant to section 4(a)(2) and Regulation D of the Securities Act.

  Specifically, section 4(a)(2) and Regulation D of the Securities Act create an exemption from

  the registration requirements under the Securities Act for transactions not involving a “public

  offering.” 15 U.S.C. § 77d(a)(2). The Debtor has complied with the requirements of section

  4(a)(2) and Regulation D of the Securities Act as the prepetition solicitation of acceptances was

  made in a manner that would not constitute a public offering. The solicitation was made only to

  holders of Class 3—Bond Claims, and the such holders were understood to be sophisticated

  investors as of the Voting Record Date. See Regulation D, 17 C.F.R.

        5.      Plan Modifications. The Modifications to the Plan meet the requirements of

  sections 1127(a) and (c) of the Bankruptcy Code, such modifications do not materially and

  adversely affect the treatment of the Claim of any Creditor of Interest Holder within the



                                                 22
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 23 of 88



  meaning of Bankruptcy Rule 3019(a), and no further solicitation or voting is required. The Plan

  is hereby amended to include the Modifications.

          6.    Confirmation of the Plan. The Plan and each of its provisions and exhibits shall

  be, and hereby are, CONFIRMED pursuant to section 1129 of the Bankruptcy Code. Each

  provision of the Plan is authorized and approved and shall have the same validity, binding

  effect, and enforceability as every other provision of the Plan. The terms of the Plan are

  incorporated by reference into and are an integral part of this Confirmation Order. The failure

  specifically to describe, include, or refer to any particular article, section, or provision of the

  Plan or any related document in this Confirmation Order shall not diminish or impair the

  effectiveness of such article, section, or provision, it being the intent of the Bankruptcy Court

  that the Plan and all related documents be approved and confirmed in their entirety.

          7.    Plan Implementation. In accordance with section 1142 of the Bankruptcy Code

  and any provisions of the business corporation law of any applicable jurisdiction, no further

  action by the Bankruptcy Court or the member, managers, officers, or directors of the Debtor or

  Reorganized Debtor is required for the Debtor or Reorganized Debtor to, as of the Effective

  Date: (i) take any and all actions necessary or appropriate to implement, effectuate, and

  consummate the Plan, the Refinancing Transaction, the 2020 Bond Documents, this

  Confirmation Order, and the transactions contemplated thereby or hereby, including the

  transactions identified in section 6 of the Plan, and (ii) execute and deliver, adopt or amend, as

  the case may be, any contracts, instruments, releases, agreements, and documents necessary to

  implement, effectuate, and consummate the Plan and the Refinancing Transaction, including

  those contracts, instruments, releases, agreements, and documents identified in section 6 of the

  Plan.



                                                 23
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19       Page 24 of 88



        8.      Except as set forth in the Plan, all actions authorized to be taken pursuant to the

  Plan including (1) the assumption of Executory Contracts; (2) the execution of and entry into

  the 2020 Bond Documents; (3) the issuance and distribution of the Series 2020 Bonds as

  provided in the Plan; and (4) all other acts or actions contemplated or reasonably necessary or

  appropriate to promptly consummate the transactions contemplated by the Plan, shall be

  effective on the Effective Date pursuant to this Confirmation Order, without further notice,

  application to or order of this Court, or further action by the respective managers, officers,

  directors or members of the Debtor or Reorganized Debtor.

        9.      To the extent that, under applicable nonbankruptcy law, any of the foregoing

  actions would otherwise require the consent or approval of the members, managers, or directors

  of the Debtor or Reorganized Debtor, this Confirmation Order shall, pursuant to section 1142 of

  the Bankruptcy Code, constitute such consent or approval, and such actions are deemed to have

  been taken by unanimous action of the directors, managers, and members of the Debtor or

  Reorganized Debtor, as applicable.

        10.     Administrative Expense Claims. To be eligible to receive Distributions under the

  Plan on account of an Administrative Expense Claim, including, but not limited to, a Claim

  pursuant to section 503(b)(9) of the Bankruptcy Code (“Section 503(b)(9) Claims”), that is not

  otherwise Allowed by the Plan, a request for payment of an Administrative Expense Claim or

  Proof of Claim must have been or be filed with the Bankruptcy Court on or before the

  Administrative Expense Claims Bar Date (unless such request for payment or Proof of Claim

  has already been filed with the Bankruptcy Court). Any Administrative Expense Claims,

  including Section 503(b)(9) Claims, that are not asserted in accordance herewith and with

  section 2.1 of the Plan shall be deemed disallowed under the Plan and shall be forever



                                                24
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 25 of 88



  barred against the Debtor, its Estate, or any of its Assets or property, and the Holder

  thereof shall be enjoined from commencing or continuing any action, employment of

  process or act to collect, offset, recoup or recover such Claim.

        11.     Accrued Professional Compensation Claims. All Professionals seeking payment

  of Accrued Professional Compensation Claims shall (i) file their respective final applications

  for allowance of compensation for services rendered and reimbursement of expenses incurred in

  this Chapter 11 Case by the date that is forty-five (45) days after the Effective Date and (ii) be

  paid (a) the full unpaid amount as is Allowed by the Bankruptcy Court within five (5) Business

  Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or (b) upon

  such other terms as may be mutually agreed upon between the Holder of such an Allowed

  Accrued Professional Compensation Claim and the Debtor. Any Accrued Professional

  Compensation Claim that is not asserted in accordance herewith and with section 2.2 of

  the Plan shall be deemed disallowed under the Plan and shall be forever barred against

  the Debtor, the Debtor’s Estate, or any of its Assets or property, and the Holder thereof

  shall be enjoined from commencing or continuing any action, employment of process or

  act to collect, offset, recoup or recover such Claim.

        12.     Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code,

  unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, each

  Holder of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax

  Claim, payment in full in Cash of the Allowed amount of the Priority Tax Claim on the later of

  the Effective Date or as soon as practicable after the date when such Claim becomes an Allowed

  Claim.




                                                 25
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 26 of 88



        13.     Payment of Statutory Fees.       The Debtor and the Reorganized Debtor, as

  applicable, will pay fees payable under 28 U.S.C § 1930(a), including fees, expenses, and

  applicable interest payable to the United States Trustee, for each quarter (including any fraction

  thereof) until this Chapter 11 Case is converted, dismissed, or closed, whichever occurs first.

  The Debtor shall also comply with its obligations to file quarterly operating reports as required

  by the United States Trustee.

        14.     Continued Corporate Existence. The Debtor shall continue to exist as of the

  Effective Date as a separate corporate entity, with all the powers of a corporation under the

  applicable law in the jurisdiction where the Debtor is incorporated or formed and under the

  certificate of incorporation and bylaws (or other formation documents) in effect prior to the

  Effective Date, except to the extent such certificate of incorporation and bylaws (or other

  formation documents) are amended by the Plan or otherwise, and to the extent such documents

  are amended, such documents are deemed to be under the Plan and require no further action or

  approval.

        15.     Vesting of Assets in the Reorganized Debtor. Except as otherwise provided in the

  Plan or any agreement, instrument, or other document incorporated therein, including the Liens

  and security interests granted under the Original Bond Documents as such Liens and security

  interests continue to secure the obligations related to the 2020 Bond Documents, on the

  Effective Date, all property in the Estate, all Causes of Action, and any property acquired by the

  Debtor under the Plan shall vest in the Reorganized Debtor, free and clear of all Liens, Claims,

  charges, or other encumbrances. On and after the Effective Date, except as otherwise provided

  in the Plan, the Reorganized Debtor may operate its business and may use, acquire, or dispose

  of property and compromise or settle any Claims, Interests, or Causes of Action without



                                                 26
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19      Page 27 of 88



  supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy

  Code or the Bankruptcy Rules.

        16.     Cancellation of Agreements, Security Interests, and Other Interests.      On the

  Effective Date, except to the extent otherwise specifically provided in the Plan or this

  Confirmation Order, including to the extent certain of the Original Bond Documents continue in

  existence pursuant to their amendment and restatement pursuant to the 2020 Bond Documents,

  all notes, instruments, certificates, and other documents evidencing the Bonds, shall be

  cancelled and the obligations of the Debtor or the Reorganized Debtor thereunder or in any way

  related thereto (including, without limitation, any guarantee obligations of any non-Debtor

  Affiliates with respect to the Bond Claims) shall be discharged and the agents and Trustee

  thereunder shall be automatically and fully discharged from all duties and obligations

  thereunder. Except to the extent certain security interests and Liens continue in existence

  pursuant to the amendment and restatement of the Original Bond Documents pursuant to the

  2020 Bond Documents, all existing security interests and/or Liens and/or any other Secured

  Claims shall also be automatically released, discharged, terminated, and of no further force and

  effect as of the Effective Date. Notwithstanding the foregoing, following confirmation of the

  Plan or the occurrence of the Effective Date, to the extent that the Original Bond Documents do

  not otherwise remain in effect pursuant to the 2020 Bond Documents, any credit document or

  agreement that governs the rights of any Holder of a Bond Claim shall continue in effect for

  purposes of (i) allowing Holders of such Allowed Claims to receive distributions under the

  Plan; (ii) allowing and preserving the rights of the agents or representative of Holders of such

  Claims to make distributions on account of such Allowed Claims, as provided herein; (iii)

  preserving all exculpations in favor of the Trustee; (iv) allowing the Trustee to enforce any



                                                27
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 28 of 88



  rights and obligations owed to it under the Plan or the Confirmation Order; and (v) permitting

  the Trustee to appear and be heard in this Chapter 11 Case, or in any proceeding in the

  Bankruptcy Court or any other court.

        17.     Exemption from Registration Requirements; Trading of Securities. The offering,

  issuance, and distribution of Series 2020 Bonds issued under the Plan shall be exempt from,

  among other things, the registration requirements of section 5 of the Securities Act under

  section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under section

  1145(a)(1) of the Bankruptcy Code. Any and all Series 2020 Bonds issued under the Plan will

  be freely tradable under the Securities Act by the recipients thereof.

        18.     Organizational Documents. Subject to section 6.1 of the Plan, the Reorganized

  Debtor is authorized to enter into such agreements and amend its corporate governance

  documents to the extent necessary to implement the terms and provisions of the Plan.

  Notwithstanding anything to the contrary in this Confirmation Order or section 6 of the Plan,

  after the Effective Date, any disputes arising under the new organizational documents will be

  governed by the choice of law and jurisdictional provisions therein.

        19.     Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

  Code, any transfer from the Debtor to the Reorganized Debtor or to any entity under, in

  contemplation of, or in connection with the Plan or under: (i) the issuance, distribution, transfer,

  or exchange of any debt, securities, or other interest in the Debtor or the Reorganized Debtor;

  (ii) the creation, modification, consolidation, or recording of any mortgage, deed of trust or

  other security interest, or the securing of additional indebtedness by such or other means; (iii)

  the making, assignment, or recording of any lease or sublease; or (iv) the making, delivery, or

  recording of any deed or other instrument of transfer under, in furtherance of, or in connection



                                                  28
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 29 of 88



  with, the Plan, including any deeds, assignments, or other instrument of transfer executed in

  connection with any transaction arising out of, contemplated by, or in any way related to the

  Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee,

  intangibles, or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax,

  Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other

  similar tax or governmental assessment, and upon entry of this Confirmation Order, the

  appropriate state or local governmental officials or agents shall forego the collection of any such

  tax or governmental assessment and to accept for filing and recordation any of the foregoing

  instruments or other documents without the payment of any such tax or governmental

  assessment.

        20.     Board and Officers of the Reorganized Debtor. Except as stated below, as of the

  Effective Date, the members of the board of directors and officers of the Debtor as of the

  Petition Date shall remain in their current capacities as director and officers of the Reorganized

  Debtor, in each case subject to the ordinary rights and powers of the board of directors to

  remove or replace the officers in accordance with the Reorganized Debtor’s organizational

  documents and any applicable employment agreements that are assumed pursuant to this Plan.

  Upon the Effective Date, Louis E. Robichaux IV, as the Chief Restructuring Officer, and Joe

  Friedman, as the independent director appointed in connection with the Refinancing

  Transaction, will no longer serve in such capacities. From and after the Effective Date, each

  officer of the Reorganized Debtor shall serve pursuant to the terms of the Reorganized Debtor’s

  charters and bylaws or other formation and constituent documents, and applicable laws of the

  Reorganized Debtor’s jurisdiction of formation.




                                                 29
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 30 of 88



        21.     Directors and Officers Insurance Policies. Notwithstanding anything in the Plan

  to the contrary, the Reorganized Debtor shall be deemed to have assumed all of the Debtor’s

  D&O Liability Insurance Policies under section 365(a) of the Bankruptcy Code effective as of

  the Effective Date. This Confirmation Order shall not discharge, impair, or otherwise modify

  any indemnity obligations assumed by the foregoing assumption of the D&O Liability

  Insurance Policies, and each such indemnity obligation will be deemed and treated as an

  Executory Contract that has been assumed by the Debtor under the Plan as to which no Proof of

  Claim need be filed.

        22.     Other Insurance Policies. On the Effective Date, the Debtor’s Insurance Policies

  in existence as of the Effective Date shall be reinstated and continued in accordance with their

  terms and, to the extent applicable, shall be deemed assumed by the Reorganized Debtor under

  section 365 of the Bankruptcy Code and section 7.1 of the Plan. Nothing in the Plan shall

  affect, impair, or prejudice the rights of the insurance carriers, the insureds, or the Reorganized

  Debtor under the Insurance Policies in any manner, and such insurance carriers, the insureds,

  and Reorganized Debtor shall retain all rights and defenses under such Insurance Policies. The

  Insurance Policies shall apply to and be enforceable by and against the insureds and the

  Reorganized Debtor in the same manner and according to the same terms and practices

  applicable to the Debtor, as existed prior to the Effective Date. Following the Effective Date,

  the Debtor’s Insurance Policies shall comply with all applicable covenants set forth in the 2020

  Bond Documents.

        23.     Preservation of Rights of Action. In accordance with section 1123(b) of the

  Bankruptcy Code but subject to the releases set forth in section 9 of the Plan, including but not

  limited to the release of all Causes of Action against the Trustee and the Steering Committee, all



                                                 30
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 31 of 88



  Causes of Action that the Debtor may hold against any entity shall vest in the Reorganized

  Debtor on the Effective Date. Thereafter, the Reorganized Debtor shall have the exclusive

  right, authority, and discretion to determine, initiate, file, prosecute, enforce, abandon, settle,

  compromise, release, withdraw, or litigate to judgment any such Causes of Action, whether

  arising before or after the Petition Date, and to decline to do any of the foregoing without the

  consent or approval of any third party or further notice to or action, order, or approval of the

  Bankruptcy Court. Subject to the releases set forth in section 9 of the Plan, no entity may rely

  on the absence of a specific reference in the Plan or the Disclosure Statement to any specific

  Cause of Action as any indication that the Debtor or Reorganized Debtor, as applicable, will not

  pursue any and all available Causes of Action.         The Debtor or Reorganized Debtor, as

  applicable, expressly reserves all rights to prosecute any and all Causes of Action against any

  entity, except as otherwise expressly provided in the Plan or this Confirmation Order.

        24.     Corporate Action. Upon the Effective Date, all actions contemplated by the Plan

  shall be deemed authorized, approved, and, to the extent taken prior to the Effective Date,

  ratified without any requirement for further action by Holders of Claims or Interests, directors,

  managers, or officers of the Debtor, the Reorganized Debtor, or any other entity, including: (i)

  the assumption of Executory Contracts; (ii) the execution of and entry into the 2020 Bond

  Documents; (iii) the issuance and distribution of the Series 2020 Bonds; and (iv) all other acts

  or actions contemplated or reasonably necessary or appropriate to promptly consummate the

  transactions contemplated by the Plan (whether to occur before, on, or after the Effective Date).

  All matters provided for in the Plan involving the company structure of the Reorganized Debtor

  and any company action required by the Debtor or Reorganized Debtor, as applicable, in

  connection therewith shall be deemed to have occurred on and shall be in effect as of the



                                                 31
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19         Page 32 of 88



  Effective Date without any requirement of further action by the member, directors, managers,

  authorized persons, or officers of the Debtor or Reorganized Debtor, as applicable.

        25.     On or prior to the Effective Date, the appropriate officers, directors, managers, or

  authorized persons of the Debtor or Reorganized Debtor, as applicable, shall be authorized and

  directed to issue, execute, and deliver the agreements, documents, securities, certificates of

  incorporation, certificates of formation, bylaws, operating agreements, and instruments

  contemplated by the Plan (or necessary or desirable to effect the transactions contemplated by

  the Plan) in the name of and on behalf of the Debtor or the Reorganized Debtor, as applicable,

  including (i) the 2020 Bond Documents, (ii) the Series 2020 Bonds, and (iii) any and all other

  agreements, documents, securities, and instruments relating to the foregoing.                 The

  authorizations and approvals contemplated by the Plan shall be effective notwithstanding any

  requirements under non-bankruptcy law.

        26.     Effectuating Documents; Further Transactions.        Prior to, on, and after the

  Effective Date, the Debtor and Reorganized Debtor and the directors, managers, officers,

  authorized persons, and members of the boards of directors or managers and directors thereof,

  are authorized to and may issue, execute, deliver, file, or record such contracts, securities,

  instruments, releases, and other agreements or documents and take such actions as may be

  necessary or appropriate to effectuate, implement, and further evidence the terms and provisions

  of the Plan and the 2020 Bond Documents, without the need for any approvals, authorizations,

  actions, or consents except for those expressly required under the Plan. All counterparties to

  any documents described in this paragraph are authorized to and may execute any such

  documents as may be required or provided by such documents without further order of the

  Bankruptcy Court.



                                                 32
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19      Page 33 of 88



        27.     Assumption of Executory Contracts and Unexpired Leases. Except as otherwise

  provided in the Plan, each of the Executory Contracts of the Debtor, including the Residency

  Agreements, shall be deemed assumed as of the Effective Date, without the need for any further

  notice to or action, order, or approval of the Bankruptcy Court, pursuant to section 365 of the

  Bankruptcy Code. The Confirmation Order may constitute an order of the Bankruptcy Court

  approving the assumption of each of the Executory Contracts and unexpired leases, all pursuant

  to sections 365(a) and 1123 of the Bankruptcy Code and effective on the occurrence of the

  Effective Date. Except as otherwise provided in the Plan or agreed to by the Debtor and the

  applicable counterparty, each Executory Contract and unexpired lease shall include any and all

  modifications, amendments, supplements, restatements or other agreements made directly or

  indirectly by any agreement, instrument or other document that in any manner affects such

  Executory Contract or unexpired lease.

        28.     Assumption of any Executory Contract or unexpired lease pursuant to the Plan or

  otherwise shall result in the full release and satisfaction of any Claims or defaults, whether

  monetary or nonmonetary, including defaults of provisions restricting the change in control or

  ownership interest composition or other bankruptcy related defaults, arising under any assumed

  Executory Contract or unexpired lease at any time before the effective date of the assumption.

        29.     Nothing contained in the Plan shall constitute an admission by the Debtor or the

  Reorganized Debtor that any such contract or lease is in fact an Executory Contract or that the

  Debtor or the Reorganized Debtor has any liability thereunder.

        30.     In the event that the Effective Date does not occur, the Bankruptcy Court retains

  jurisdiction with respect to any request to extend the deadline for assuming or rejecting




                                                33
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 34 of 88



  unexpired leases under section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have

  expired.

        31.     Indemnification. On and as of the Effective Date, the Indemnification Provisions

  will be assumed and irrevocable and will survive the effectiveness of the Plan, and the

  Reorganized Debtor’s governance documents will provide for the indemnification, defense,

  reimbursement, exculpation, and/or limitation of liability of and advancement of fees and

  expenses to the Debtor’s and the Reorganized Debtor’s current and former directors, officers,

  employees, and agents to the fullest extent permitted by law and at least to the same extent as

  the certificate of incorporation, bylaws, or similar organizational documents of the Debtor as of

  the Petition Date, against any claims or Causes of Action whether direct or derivative,

  liquidated or unliquidated, fixed, or contingent, disputed or undisputed, matured or unmatured,

  known or unknown, foreseen or unforeseen, asserted or unasserted. The Reorganized Debtor

  shall not amend and/or restate its certificate of incorporation, bylaws, or similar organizational

  document before or after the Effective Date to terminate or materially adversely affect (i) the

  Reorganized Debtor’s obligations referred to in the immediately preceding sentence or (ii) the

  rights of such managers, directors, officers, employees, or agents referred to in the immediately

  preceding sentence. Notwithstanding anything to the contrary herein, the Reorganized Debtor

  shall not be required to indemnify the Debtor’s managers, directors, officers, or employees for

  any claims or Causes of Action for which indemnification is barred under applicable law, the

  Debtor’s organizational documents, or applicable agreements governing the Debtor’s

  indemnification obligations.

        32.     Conditions to Effective Date. The Plan shall not become effective unless and

  until the conditions set forth in section 8.2 of the Plan have been satisfied or waived pursuant to



                                                 34
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 35 of 88



  section 8.3 of the Plan. In the event that one or more of the conditions specified in section 8.2

  of the Plan have not been satisfied or waived in accordance with section 8.3 of the Plan, (i) this

  Confirmation Order shall be vacated, (ii) the Plan shall be null and void in all respects, and (iii)

  nothing contained in the Plan or the Disclosure Statement shall: (A) constitute a waiver or

  release of any claims by or Claims against the Debtor; (B) prejudice in any manner the rights of

  the Debtor, any Holders of Claims or Interests or any other Person; or (C) constitute an

  admission, acknowledgment, offer or undertaking by the Debtor, any Holders of Claims or

  Interests or any other Person in any respect.

        33.     Compromise of Controversies. Pursuant to section 1123 of the Bankruptcy Code

  and in consideration for the classification, distributions, releases and other benefits provided

  under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith

  compromise and settlement of all Claims and Interests and controversies resolved under the

  Plan. The entry of this Confirmation Order shall constitute the Bankruptcy Court’s approval of

  the compromise or settlement of all such Claims, Interests and controversies, as well as a

  finding by the Bankruptcy Court that any such compromise or settlement is in the best interests

  of the Debtor, its Estate, and any Holders of Claims and Interests and is fair, equitable and

  reasonable.       Notwithstanding anything contained herein to the contrary, the allowance,

  classification and treatment of all Allowed Claims and Interests and their respective

  distributions (if any) and treatments hereunder, takes into account the relative priority and rights

  of the Claims and the Interests in each Class in connection with any contractual, legal and

  equitable subordination rights relating thereto whether arising under general principles of

  equitable subordination, section 510 of the Bankruptcy Code or otherwise. As of the Effective

  Date, any and all contractual, legal and equitable subordination rights, whether arising under



                                                  35
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 36 of 88



  general principles of equitable subordination, section 510 of the Bankruptcy Code or otherwise,

  relating to the allowance, classification and treatment of all Allowed Claims and Interests and

  their respective distributions (if any) and treatments hereunder, are settled, compromised,

  terminated and released pursuant hereto; provided, however, that nothing contained herein shall

  preclude any Person or entity from exercising their rights under and consistent with the terms of

  the Plan and the contracts, instruments, releases, indentures, and other agreements or documents

  delivered under or in connection with the Plan. Notwithstanding the foregoing, any

  subordinated debt expressly provided for in the Plan or the 2020 Bond Documents shall remain

  subordinated to the extent provided for in such documents.

        34.     Releases by the Debtor. On and after the Effective Date, the Released Parties are

  deemed released and discharged by the Debtor, the Reorganized Debtor, and their Estates from

  any and all claims, obligations, rights, suits, damages, Causes of Action, remedies and liabilities

  whatsoever, including any derivative claims asserted or assertable on behalf of the Debtor,

  whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,

  equity or otherwise, that the Debtor, the Reorganized Debtor, and their Estates would have been

  legally entitled to assert in its own right (whether individually or collectively) or on behalf of

  the holder of any Claim against, or Interest in, the Debtor or other entity, based on or relating to,

  or in any manner arising from, in whole or in part, the Debtor, the purchase, sale, or rescission

  of the purchase or sale of any security of the Debtor or the Reorganized Debtor, the subject

  matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the

  Plan, the business or contractual arrangements between the Debtor and any Released Party, the

  Debtor’s in- or out-of-court restructuring efforts, intercompany transactions, this Chapter 11

  Case, the formulation, preparation, dissemination, negotiation, filing, or consummation of the



                                                  36
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 37 of 88



  Disclosure Statement, the Refinancing Transaction, the Plan, or any other restructuring

  transaction, contract, instrument, release, or other agreement or document created or entered

  into in connection with the Disclosure Statement, the Plan Support Agreement, or the Plan, the

  filing of this Chapter 11 Case, the pursuit of Confirmation of the Plan, the pursuit of

  consummation of the Plan, the administration and implementation of the Plan, including the

  issuance or distribution of securities pursuant to the Plan, or the distribution of property under

  the Plan or any other related agreement, or upon any other act or omission, transaction,

  agreement, event, or other occurrence taking place on or before the Effective Date (collectively,

  the “Debtor Released Claims”), other than Claims or liabilities arising out of or relating to a

  Released Party’s willful misconduct or intentional fraud as determined by a Final Order of the

  Bankruptcy Court; provided that any right to enforce the Plan and the Confirmation Order is not

  so released by section 9.2 of the Plan.

        35.     Releases by Holders of Claims. AS OF THE EFFECTIVE DATE, EXCEPT (I)

  FOR THE RIGHT TO ENFORCE THE PLAN OR (II) AS OTHERWISE EXPRESSLY

  PROVIDED IN THE PLAN OR THIS CONFIRMATION ORDER, INCLUDING THE 2020

  BOND DOCUMENTS, IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION,

  INCLUDING THE OBLIGATIONS OF THE DEBTOR UNDER THE PLAN AND THE

  CONTRIBUTIONS OF THE RELEASED PARTIES TO FACILITATE AND IMPLEMENT

  THE PLAN, TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW,

  THE RELEASED PARTIES SHALL BE DEEMED CONCLUSIVELY, ABSOLUTELY,

  UNCONDITIONALLY,             IRREVOCABLY            AND    FOREVER,        RELEASED,        AND

  DISCHARGED BY (A) HOLDERS OF BOND CLAIMS WHO HAVE NOT ELECTED TO

  OPT-OUT OF THE RELEASES PROPOSED UNDER THE PLAN AND (B) THE PARTIES



                                                 37
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19      Page 38 of 88



  TO THE PLAN SUPPORT AGREEMENT, FROM ANY AND ALL CLAIMS, INTERESTS

  OR CAUSES OF ACTION WHATSOEVER, WHETHER ACCRUED OR UNACCRUED,

  WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING

  BEFORE THE EFFECTIVE DATE, AS OF THE EFFECTIVE DATE OR ARISING

  THEREAFTER, IN LAW, AT EQUITY, WHETHER FOR TORT, CONTRACT,

  VIOLATIONS OF STATUTES (INCLUDING BUT NOT LIMITED TO THE FEDERAL OR

  STATE SECURITIES LAWS), OR OTHERWISE, THAT SUCH ENTITY WOULD HAVE

  BEEN     LEGALLY       ENTITLED       TO    ASSERT      (WHETHER       INDIVIDUALLY         OR

  COLLECTIVELY), BASED IN WHOLE OR IN PART UPON ANY ACT OR OMISSION,

  TRANSACTION, OR OTHER OCCURRENCE OR CIRCUMSTANCES EXISTING OR

  TAKING PLACE PRIOR TO OR ON THE EFFECTIVE DATE ARISING FROM OR

  RELATED IN ANY WAY TO THE DEBTOR, THE DEBTOR’S REFINANCING AND THE

  TRANSACTIONS CONTEMPLATED THEREIN OR HEREIN, THIS CHAPTER 11 CASE,

  THE NEGOTIATION, FORMULATION, PREPARATION OR CONSUMMATION OF THE

  PLAN, THE PLAN SUPPORT AGREEMENT, THE DEFINITIVE DOCUMENTS, OR ANY

  RELATED AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS OR THE

  SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, PROVIDED THAT THE

  RELEASED PARTIES SHALL NOT BE RELEASED FROM ANY ACT OR OMISSION

  THAT         CONSTITUTES      ACTUAL       FRAUD,     GROSS      NEGLIGENCE,         WILLFUL

  MISCONDUCT, OR A CRIMINAL ACT AS DETERMINED BY A FINAL ORDER.

         36.     Exculpation.   None of the Exculpated Parties shall have or incur and each

  Exculpated Party is hereby released and exculpated from, any Claim, obligations, suit,

  judgment, damage, demand, debt, right, cause of action, remedy, loss and liability for any Claim



                                                38
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 39 of 88



  in connection with or arising out of the administration of this Chapter 11 Case, the negotiation

  and pursuit of the Plan Support Agreement, the Refinancing Transaction, the Plan, or the

  solicitation of votes for, or confirmation of, the Plan, the funding or consummation of the Plan,

  the occurrence of the Effective Date, the administration of the Plan or the property to be

  distributed under the Plan, the issuance of securities under or in connection with the Plan, or the

  transactions in furtherance of any of the foregoing, except for: (i) the liability of any entity that

  would otherwise result from the failure to perform or pay any obligation or liability under the

  Plan or any contract, instrument, release or other agreement or document to be entered into or

  delivered in connection with the Plan, including the 2020 Bond Documents; or (ii) the liability

  of any entity that would otherwise result from any such act or omission to the extent that such

  act or omission is determined to have constituted actual fraud, gross negligence, willful

  misconduct or a criminal act as determined by a Final Order.

        37.     Satisfaction of Claims.         To the fullest extent provided under section

  1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code, except as otherwise

  expressly provided by the Plan or the Confirmation Order, effective as of the Effective Date, all

  consideration distributed under the Plan shall be in exchange for, and in complete satisfaction,

  settlement, discharge, and release of, all Claims, Interests and Causes of Action of any kind or

  nature whatsoever against the Debtor or any of its Assets or properties, including any interest

  accrued on such Claims or Interests from and after the Petition Date, and regardless of whether

  any property shall have been abandoned by order of the Bankruptcy Court, distributed or

  retained under the Plan on account of such Claims, Interests or Causes of Action. Except as

  otherwise expressly provided by the Plan or the Confirmation Order, upon the Effective Date,

  the Debtor and its Estate shall be deemed discharged and released under and to the fullest extent



                                                  39
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 40 of 88



  provided under sections 524 and 1141(d)(1)(A) and other applicable provisions of the

  Bankruptcy Code from any and all Claims of any kind or nature whatsoever, including, but not

  limited to, demands and liabilities that arose before the Confirmation Date, and all debts of the

  kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge

  shall void any judgment obtained against the Debtor or the Reorganized Debtor at any time, to

  the extent that such judgment relates to a discharged Claim.

        38.     Injunction.    Except as otherwise expressly provided in the Plan or this

  Confirmation Order, including but not limited to any right arising under or related to the 2020

  Bond Documents, from and after the Effective Date, all Persons and entities are, to the fullest

  extent provided under section 524 and other applicable provisions of the Bankruptcy Code,

  permanently enjoined from (i) commencing or continuing, in any manner or in any place, any

  suit, action or other proceeding; (ii) enforcing, attaching, collecting, or recovering in any

  manner any judgment, award, decree, or order; (iii) creating, perfecting, or enforcing any lien or

  encumbrance; (iv) asserting a setoff or right of subrogation of any kind; or (v) commencing or

  continuing in any manner any action or other proceeding of any kind, in each case on account of

  or with respect to any claim, demand, liability, obligation, debt, right, cause of action, equity

  interest, or remedy released or to be released, settled or to be settled or discharged or to be

  discharged under the Plan or this Confirmation Order against any person or entity so released or

  discharged (or the property or estate of any person or entity so released, discharged). All

  injunctions or stays provided for in this Chapter 11 Case under section 105 or section 362 of the

  Bankruptcy Code, or otherwise, and in existence on the confirmation date, shall remain in full

  force and effect until the Effective Date.




                                                 40
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 41 of 88



        39.     Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e), 6004(h)

  or 7062 or any other Bankruptcy Rule, but subject to section 8.2 of the Plan, on the Effective

  Date, and effective as of the Effective Date, the Plan shall bind, and shall be deemed binding

  upon, the Debtor, the Reorganized Debtor, any and all Holders of Claims against and Interests

  in the Debtor, all persons and entities that are parties to or are subject to the settlements,

  compromises, releases, discharges, and injunctions described in the Plan, each person acquiring

  property under the Plan, any and all non-debtor parties to Executory Contracts and unexpired

  leases with the Debtor and the respective successors and assigns of each of the foregoing, to the

  maximum extent permitted by applicable law, and notwithstanding whether or not such person

  or entity (i) will receive or retain any property, or interest in property, under the Plan, (ii) has

  filed a Proof of Claim or Interest in this Chapter 11 Case or (iii) failed to vote to accept or reject

  the Plan, affirmatively voted to reject the Plan or is conclusively presumed to reject the Plan.

        40.     Protection Against Discriminatory Treatment. To the extent provided by section

  525 of the Bankruptcy Code and the Supremacy Clause of the United States Constitution, all

  Persons and Entities, including Governmental Units, shall not discriminate against the

  Reorganized Debtor or deny, revoke, suspend or refuse to renew a license, permit, charter,

  franchise or other similar grant to, condition such a grant to, discriminate with respect to such a

  grant, against the Reorganized Debtor, or another Person or entity with whom the Reorganized

  Debtor has been associated, solely because the Debtor has been a debtor under chapter 11 of the

  Bankruptcy Code, has been insolvent before the commencement of this Chapter 11 Case (or

  during this Chapter 11 Case but before the Debtor is granted or denied a discharge) or has not

  paid a debt that is dischargeable in this Chapter 11 Case.




                                                   41
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 42 of 88



        41.     Preservation of Privilege and Defenses.       No action taken by the Debtor or

  Reorganized Debtor in connection with the Plan shall be (or be deemed to be) a waiver of any

  privilege or immunity of the Debtor or Reorganized Debtor, as applicable, including any

  attorney client privilege or work-product privilege attaching to any documents or

  communications (whether written or oral).

        42.     Injunction Against Interference with the Plan. As of the date of this Confirmation

  Order, all Holders of Claims and Interests, the Debtor, and other parties in interest, along with

  their respective present or former employees, agents, officers, directors, or principals, shall be

  enjoined from taking any actions to interfere with the Debtor’s, the Reorganized Debtor’s and

  their respective affiliates’, employees’, advisors’, officers’ and directors’, and agents’

  implementation or consummation of the Plan.

        43.     Release of Liens. Except as otherwise provided in the Plan, this Confirmation

  Order, the 2020 Bond Documents, including to the extent the 2020 Bond Documents amend or

  restate the Original Bond Documents, or in any contract, instrument, release or other agreement

  or document created pursuant to the Plan, on the Effective Date and concurrently with, and

  conditioned upon, the applicable Distributions made pursuant to the Plan and, in the case of a

  Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the

  Effective Date, all mortgages, deeds of trust, Liens, pledges or other security interests against

  any property of the Estate shall be fully released. Except as otherwise provided in the Plan, the

  Confirmation Order, the 2020 Bond Documents, including to the extent the 2020 Bond

  Documents amend or restate the Original Bond Documents, all mortgages, deeds of trust, Liens,

  pledges or other security interests against any property of the Debtor’s Estate shall be fully

  released on the Effective Date without any further action of any party, including, but not limited



                                                 42
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19      Page 43 of 88



  to, further order of the Bankruptcy Court or filing updated schedules or statements typically

  filed pursuant to the Uniform Commercial Code.

        44.      Consents and Approvals. This Confirmation Order shall constitute all approvals

  and consents required, if any, by the laws, rules, or regulations of any state or governmental

  authority with respect to the implementation or consummation of the Plan and any other acts

  and transactions referred to in or contemplated by the Plan, the Disclosure Statement, any

  documents, instruments or agreement that may be necessary or appropriate for the

  implementation or consummation of the Plan, and any other acts referred to in, or contemplated

  by the Plan.

        45.      Statutory Liens of Residents. Notwithstanding any provision in the Plan or this

  Confirmation Order to the contrary, any statutory lien of a Resident pursuant to section 246.111

  of the Texas Health and Safety Code shall not be released.

        46.      Notice of Default Under 2020 Bond Documents. Upon the occurrence of an event

  of default under the 2020 Bond Documents, if any, the Reorganized Debtor shall provide notice

  of such occurrence to the Financial Analysis Section, Financial Regulation Division, Texas

  Department of Insurance.

        47.      Governmental Units. Unless otherwise agreed or consented to by a Governmental

  Unit, no provision in the Plan or this Confirmation Order (a) releases or exculpates any

  Released Party or Exculpated Party from any claim or cause of action held by a Governmental

  Unit, including without limitation any claim arising under the Internal Revenue Code, the

  environmental laws or any criminal laws of the United States, or (b) enjoins, limits, impairs or

  delays any Governmental Unit from commencing or continuing any claims, suit, action,

  proceeding, cause of action, or investigation against any Released Party or Exculpated Party.



                                                43
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 44 of 88



        48.     Retention of Jurisdiction. Notwithstanding the entry of this Confirmation Order

  or the occurrence of the Effective Date, on and after the Effective Date, pursuant to section 11

  of the Plan and sections 105 and 1142 of the Bankruptcy Code, the Bankruptcy Court shall

  retain and have exclusive jurisdiction over any matters arising under the Bankruptcy Code,

  arising in or related to this Chapter 11 Case or the Plan, or that relates to the matters set forth in

  section 11 of the Plan.

        49.     Documents and Instruments. Each federal, state, commonwealth, local, foreign,

  or other governmental agency is hereby authorized to accept any and all documents and

  instruments necessary or appropriate to effectuate, implement or consummate the transactions

  contemplated by the Plan and this Confirmation Order.

        50.     The Automatic Stay. The stay in effect in this Chapter 11 Case pursuant to

  sections 105 or 362(a) of the Bankruptcy Code shall continue to be in effect until the Effective

  Date, and at that time shall be dissolved and of no further force of effect, subject to the

  injunctions set forth in the Plan, this Confirmation Order, and/or sections 524 and 1141 of the

  Bankruptcy Code; provided, however, that nothing herein shall bar the filing of financing

  documents (including Uniform Commercial Code financing statements, security agreements,

  leases, mortgages, trust agreements, and bills of sale) or the taking of such actions as are

  necessary to effectuate the transactions specifically contemplated by the Plan or by this

  Confirmation Order prior to the Effective Date.

        51.     Conflicts Between Confirmation Order and Plan.               The provisions of this

  Confirmation Order and the Plan shall be construed in a manner consistent with each other so as

  to effect the purpose of each; provided, however, that, if there is determined to be any

  inconsistency between any Plan provision and any provision of this Confirmation Order that



                                                   44
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19               Entered 12/20/19 16:08:19         Page 45 of 88



  cannot be so reconciled, then solely to the extent of such inconsistency, the provisions of this

  Confirmation Order shall govern and any provision of this Confirmation Order shall be deemed

  a modification of the Plan and shall control and take precedence.

         52.     Provisions of Plan and Confirmation Order Nonseverable and Mutually

  Dependent. The provisions of the Plan and this Confirmation Order, including the findings of

  fact and conclusions of law set forth herein, are nonseverable and mutually dependent.

         53.     Reversal/Stay/Modification/Vacatur of Confirmation Order. If any or all of this

  Confirmation Order are hereafter reversed, modified, vacated, or stayed by subsequent order of

  this Bankruptcy Court or any other court, such reversal, stay, modification, or vacatur shall not

  affect the validity or enforceability of any act, obligation, indebtedness, liability, priority, or lien

  incurred or undertaken by the Debtor or the Reorganized Debtor, as applicable, pursuant to, or

  in reliance on, this Confirmation Order prior to the effective date of such reversal, stay,

  modification, or vacatur. Notwithstanding any such reversal, stay, modification, or vacatur of

  this Confirmation Order, any act or obligation incurred or undertaken pursuant to, or in reliance

  on, this Confirmation Order prior to the effective date of such reversal, stay, modification, or

  vacatur shall be governed in all respects by the provisions of this Confirmation Order and the

  Plan or any amendments or modifications thereto.

         54.     Governing Law. Unless a rule of law or procedure is supplied by federal law

  (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically

  stated, the laws of the State of Texas, without giving effect to the principles of conflicts of laws,

  shall govern the rights, obligations, construction, and implementation of the Plan and the

  transactions consummated or to be consummated in connection therewith.




                                                    45
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 46 of 88



        55.     Applicable Non-Bankruptcy Law. Pursuant to sections 1123(a) and 1142(a) of

  the Bankruptcy Code, the provisions of this Confirmation Order, the Plan and related

  documents or any amendments or modifications thereto shall apply and be enforceable

  notwithstanding any otherwise applicable non-bankruptcy law.

        56.     Effectiveness of All Actions. All actions authorized to be taken pursuant to the

  Plan shall be effective on, prior to, or after, the Effective Date pursuant to this Confirmation

  Order, without further application to, or order of, the Bankruptcy Court, or further action by the

  respective officers or directors of the Debtor and with the effect that such actions has been taken

  by unanimous action of such officers and directors.

        57.     Notice of Confirmation Order and Occurrence of Effective Date. In accordance

  with Bankruptcy Rules 2002 and 3020(c), as soon as reasonably practicable after the Effective

  Date, the Debtor shall serve notice of the entry of this Confirmation Order and the occurrence of

  the Effective Date, substantially in the form annexed hereto as Exhibit B (the “Notice of

  Confirmation and Effective Date”), to the United States Trustee, all parties that hold a Claim or

  Interest in this Chapter 11 Case, and any other party requesting notice under Bankruptcy Rule

  2002. The Notice of Confirmation and Effective Date shall also be posted on the Debtor’s case

  information website, available at https://dm.epiq11.com/Tarrant.         Such notice is hereby

  approved in all respects and shall be deemed good and sufficient notice of entry of this

  Confirmation Order and the occurrence of the Effective Date.

        58.     Substantial Consummation. On the Effective Date, the Plan shall be deemed to be

  substantially consummated under sections 1101 and 1127(b) of the Bankruptcy Code.

        59.     No Waiver. The failure to specifically include any particular provision of the

  Plan in this Confirmation Order will not diminish the effectiveness of such provision nor



                                                 46
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19   Page 47 of 88



  constitute a waiver thereof, it being the intent of this Bankruptcy Court that the Plan is

  confirmed in its entirety and incorporated herein by this reference.

           60.   Waiver of Stay. The stay of this Confirmation Order provided by any Bankruptcy

  Rule (including, without limitation, Bankruptcy Rules 3020(e), 6004(h), and 6006(d)) is hereby

  waived. This Confirmation Order shall be effective and enforceable immediately upon its entry

  by the Bankruptcy Court.

                                     ###END OF ORDER###

 Order submitted by:

 DLA PIPER LLP (US)

 By: /s/ Andrew B. Zollinger
 Andrew B. Zollinger, State Bar No. 24063944
 DLA Piper LLP (US)
 1900 North Pearl Street, Suite 2200
 Dallas, Texas 75201
 Telephone: (214) 743-4500
 Facsimile: (214) 743-4545
 E-mail: andrew.zollinger@dlapiper.com

 – and –

 Thomas R. Califano (admitted pro hac vice)
 DLA Piper LLP (US)
 1251 Avenue of the Americas
 New York, New York 10020-1104
 Telephone: (212) 335-4500
 Facsimile: (212) 335-4501
 E-mail: thomas.califano@dlapiper.com

 – and –

 Rachel Nanes (admitted pro hac vice)
 DLA Piper LLP (US)
 200 South Biscayne Boulevard, Suite 2500
 Miami, Florida 33131
 Telephone: (305) 423-8563
 Facsimile: (305) 675-8206
 E-mail: rachel.nanes@dlapiper.com


                                                 47
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19    Entered 12/20/19 16:08:19   Page 48 of 88



 Counsel for the Debtor




                                         48
 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19   Entered 12/20/19 16:08:19   Page 49 of 88



                                     Exhibit A

                                    THE PLAN




 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                        Entered 12/20/19 16:08:19      Page 50 of 88



     Andrew B. Zollinger, State Bar No. 24048744            Thomas R. Califano (pro hac vice pending)
     DLA Piper LLP (US)                                     DLA Piper LLP (US)
     1900 North Pearl Street, Suite 2200                    1251 Avenue of the Americas
     Dallas, Texas 75201                                    New York, New York 10020-1104
     Tel: (214) 743-4500                                    Tel: (212) 335-4500
     Fax: (214) 743-4545                                    Fax: (212) 335-4501
     E-mail: andrew.zollinger@dlapiper.com                  E-mail: thomas.califano@dlapiper.com

     PROPOSED COUNSEL FOR THE DEBTOR                        Rachel Nanes (pro hac vice pending)
                                                            DLA Piper LLP (US)
                                                            200 South Biscayne Boulevard, Suite 2500
                                                            Miami, Florida 33131
                                                            Tel: (305) 423-8563
                                                            Fax: (305) 675-8206
                                                            E-mail: rachel.nanes@dlapiper.com


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                                  §
                                                             §           CHAPTER 11
     TARRANT COUNTY SENIOR LIVING                            §
     CENTER, INC.1                                           §           CASE NO. 19-33756 (SGJ)
                                                             §
                               Debtor.

       DEBTOR’S FIRST AMENDED PREPACKAGED PLAN OF REORGANIZATION
             PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 THIS CHAPTER 11 PLAN OF REORGANIZATION IS BEING SOLICITED                                              FOR
 ACCEPTANCE OR REJECTION IN ACCORDANCE WITH SECTION 1125 OF                                             THE
 BANKRUPTCY CODE AND WITHIN THE MEANING OF SECTION 1126 OF                                              THE
 BANKRUPTCY CODE. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO                                             THE
 BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND                                               THE
 DEBTOR’S FILING OF A CHAPTER 11 CASE.

 Dated: December 17, 2019




 1
     The last four digits of the Debtor’s federal tax identification number are 8602.
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                             Entered 12/20/19 16:08:19                           Page 51 of 88



                                               TABLE OF CONTENTS

 SECTION 1.          DEFINITIONS AND INTERPRETATION ........................................................ 4
       1.1    Definitions ..................................................................................................................... 4
       1.2    Interpretation, Application of Definitions and Rules of Construction............................. 13
       1.3    Computation of Time ................................................................................................... 13
       1.4    Controlling Document .................................................................................................. 14
       1.5    Plan Support Agreement ............................................................................................... 14
 SECTION 2.          ADMINISTRATIVE AND PRIORITY CLAIMS ............................................. 14
       2.1    Administrative Expense Claims .................................................................................... 14
       2.2    Accrued Professional Compensation Claims ................................................................. 15
       2.3    Priority Tax Claims ...................................................................................................... 15
       2.4    United States Trustee Statutory Fees ............................................................................. 15
 SECTION 3.          CLASSIFICATION OF CLAIMS AND INTERESTS ...................................... 15
 SECTION 4.          TREATMENT OF CLAIMS AND INTERESTS .............................................. 16
       4.1    Other Priority Claims (Class 1) ..................................................................................... 16
       4.2    Other Secured Claims (Class 2) .................................................................................... 16
       4.3    Bond Claim (Class 3) ................................................................................................... 16
       4.4    General Unsecured Claims (Class 4) ............................................................................. 17
       4.5    Preserved Intercompany Claims (Class 5) ..................................................................... 17
       4.6    Intercompany Claims (Class 6) ..................................................................................... 17
       4.7    Interests in Stayton (Class 7) ........................................................................................ 17
 SECTION 5.          CRAMDOWN..................................................................................................... 17
 SECTION 6.          MEANS FOR IMPLEMENTATION OF THIS PLAN ..................................... 17
       6.1    Refinancing Transaction ............................................................................................... 17
       6.2    2020 Bond Documents ................................................................................................. 18
       6.3    Series 2020 Bonds ........................................................................................................ 18
       6.4    Continued Corporate Existence..................................................................................... 19
       6.5    Vesting of Assets in the Reorganized Debtor ................................................................ 19
       6.6    Cancellation of Agreements, Security Interests, and Other Interests .............................. 20
       6.7    Exemption from Registration Requirements; Trading of Securities ............................... 20
       6.8    Organizational Documents............................................................................................ 20
       6.9    Exemption from Certain Transfer Taxes and Recording Fees ........................................ 20
       6.10   Board and Officers of the Reorganized Debtor .............................................................. 21
       6.11   Directors and Officers Insurance Policies...................................................................... 21
       6.12   Other Insurance Policies ............................................................................................... 21
       6.13   Preservation of Rights of Action ................................................................................... 22
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                              Entered 12/20/19 16:08:19                           Page 52 of 88



       6.14    Corporate Action .......................................................................................................... 22
       6.15    Effectuating Documents; Further Transactions.............................................................. 23
     SECTION 7.          ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED
                      LEASES .............................................................................................................. 23
       7.1     Assumption of Executory Contracts.............................................................................. 23
       7.2     Inclusiveness ................................................................................................................ 23
       7.3     Indemnification ............................................................................................................ 23
       7.4     Full Release and Satisfaction ........................................................................................ 24
       7.5     Reservation of Rights ................................................................................................... 24
       7.6     Nonoccurrence of Effective Date .................................................................................. 24
 SECTION 8.           CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
                      DATE .................................................................................................................. 24
       8.1     Conditions Precedent to Confirmation .......................................................................... 24
       8.2     Conditions Precedent to the Effective Date ................................................................... 24
       8.3     Waiver of Conditions ................................................................................................... 25
       8.4     Effect of Failure of Conditions ..................................................................................... 25
 SECTION 9.           EFFECT OF CONFIRMATION ....................................................................... 25
       9.1     General ........................................................................................................................ 25
       9.2     Releases by the Debtor ................................................................................................. 26
       9.3     Releases by Holders of Claims ..................................................................................... 27
       9.4     Exculpation .................................................................................................................. 28
       9.5     Discharge of Claims and Interest .................................................................................. 28
       9.6     Injunction ..................................................................................................................... 28
       9.7     Binding Nature of Plan ................................................................................................. 29
       9.8     Protection Against Discriminatory Treatment ............................................................... 29
       9.9     Preservation of Privilege and Defenses ......................................................................... 29
       9.10    Injunction Against Interference with Plan ..................................................................... 30
       9.11    Release of Liens ........................................................................................................... 30
 SECTION 10.          MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN ... 30
       10.1    Modification and Amendments ..................................................................................... 30
       10.2    Effect of Confirmation on Modifications ...................................................................... 30
       10.3    Revocation or Withdrawal of this Plan.......................................................................... 30
 SECTION 11.          RETENTION OF JURISDICTION ................................................................... 31
 SECTION 12.          MISCELLANEOUS PROVISIONS .................................................................. 32
       12.1    Section 1125(e) Good Faith Compliance....................................................................... 32
       12.2    Substantial Consummation ........................................................................................... 32
       12.3    Closing of the Chapter 11 Case..................................................................................... 32
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                               Entered 12/20/19 16:08:19                          Page 53 of 88



       12.4    Plan Supplement........................................................................................................... 33
       12.5    Further Assurances ....................................................................................................... 33
       12.6    Exhibits Incorporated ................................................................................................... 33
       12.7    Inconsistency................................................................................................................ 33
       12.8    No Admissions ............................................................................................................. 33
       12.9    Reservation of Rights ................................................................................................... 33
       12.10   Successors and Assigns ................................................................................................ 33
       12.11   Entire Agreement ......................................................................................................... 33
       12.12   Notices ......................................................................................................................... 33
       12.13   Severability .................................................................................................................. 34
       12.14   Governing Law ............................................................................................................ 35
       12.15   Request for Confirmation ............................................................................................. 35
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19        Page 54 of 88



                                         INTRODUCTION

         Tarrant County Senior Living Center, Inc. d/b/a The Stayton at Museum Way (the
 “Debtor”) proposes this prepackaged chapter 11 plan of reorganization pursuant to section 1121(a)
 of the Bankruptcy Code for the resolution of outstanding claims against, and interest in, the Debtor.

         Reference is made to the Disclosure Statement for Debtor’s Prepackaged Plan of
 Reorganization Pursuant to Chapter 11 of the Bankruptcy Code for a discussion of the Debtor’s
 history and assets, a summary and analysis of this Plan, and certain related matters, including the
 distributions to be made under this Plan and the risk factors relating to consummation of this Plan.
 Capitalized terms used but not defined herein have the meanings ascribed to them in Section 1 of
 this Plan.

      ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THIS PLAN ARE
 ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR
 ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.

 SECTION 1. DEFINITIONS AND INTERPRETATION

                1.1     Definitions.

        The following terms used herein shall have the respective meanings below:

                “2020 Bond Documents” means the Indenture of Trust, the Loan Agreement,
 Amended Master Indenture (including Supplemental Master Trust Indenture No. 3 and the Series
 2019 Note (as defined in the Disclosure Statement)), substantially in the forms attached to the
 Disclosure Statement as Exhibit C.

                “Accrued Professional Compensation Claim” means, at any date, all accrued fees
 and reimbursable expenses for services rendered by a retained Professional in the Chapter 11 Case
 through and including such date, to the extent such fees and expenses have not been previously
 paid whether under a retention order with respect to such Retained Professional or otherwise. To
 the extent that there is a Final Order denying some or all of a Retained Professional’s fees or
 expenses, such denied amounts shall no longer be considered an Accrued Professional
 Compensation Claim.

                “Administrative Expense Claim” means any Claim for costs and expenses of
 administration pursuant to sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
 including: (a) the actual and necessary costs and expenses incurred on or after the Petition Date
 and through the Effective Date of preserving the Debtor’s Estate and operating the business of the
 Debtor; (b) all fees and charges assessed against the Estate pursuant to 28 U.S.C. § 1930;
 (c) Claims for the value of any goods received by the Debtor within twenty (20) days before the
 Petition Date allowed in accordance with section 503(b)(9) of the Bankruptcy Code; and (d) all
 requests for compensation or expense reimbursement for making a substantial contribution in the
 Chapter 11 Case pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code.

                 “Administrative Expense Claims Bar Date” means the first Business Day that is
 thirty (30) days after the Effective Date or such other date ordered by the Bankruptcy Court.

                                                  4
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19        Page 55 of 88



                “Affiliate” means, with respect to any Entity, an “affiliate” as defined in
 section 101(2) of the Bankruptcy Code as if such entity were a debtor.

                 “Allowed” means, with reference to any Claim against the Debtor, a Claim (i) as to
 which no objection or request for estimation has been filed on or before any deadline therefor set
 by the Bankruptcy Court or the expiration of such other applicable period fixed by the Bankruptcy
 Court or this Plan; (ii) as to which any objection has been settled, waived, withdrawn or denied by
 a Final Order or in accordance with this Plan; or (iii) that is allowed (a) by a Final Order, (b) by
 an agreement between the Holder of such Claim and the Debtor or (c) pursuant to the terms of this
 Plan. An “Allowed Claim” shall be net of any valid setoff exercised with respect to such Claim
 pursuant to the provisions of the Bankruptcy Code and applicable law. Moreover, any portion of
 a Claim that is satisfied, released, or waived during the Chapter 11 Case is not an Allowed Claim.
 Unless otherwise specified in this Plan, in section 506(b) of the Bankruptcy Code or by Final Order
 of the Bankruptcy Court, the term “Allowed Claim” shall not, for purposes of Distributions under
 this Plan, include interest, fees (including attorneys’ fees), costs or charges on such Claim from
 and after the Petition Date.

                “Amended Master Indenture” means the Amended and Restated Master Trust
 Indenture, Deed of Trust and Security Agreement, including Supplemental Master Trust Indenture
 No. 3, substantially in the forms attached as Schedule 4 to the Plan Support Agreement.

                  “Assets” means all assets of the Debtor of any nature whatsoever, including,
 without limitation, all property of the Debtor’s Estate pursuant to section 541 of the Bankruptcy
 Code, Cash, Avoidance Actions, Causes of Action, equipment, inventory, tax refunds, claims of
 right, interests and property, real and personal, tangible and intangible, and proceeds of any of the
 foregoing.

                 “Avoidance Actions” means any and all avoidance, recovery, subordination or
 other actions or remedies that may be brought on behalf of the Debtor or the Estate under sections
 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy Code and under similar
 state or federal statutes and common law, including, without limitation, fraudulent transfer laws,
 whether or not litigation is commenced to prosecute such actions or remedies.

                 “Ballot” means the ballots upon which Holders of Impaired Claims entitled to vote
 on this Plan have indicated their acceptance or rejection of this Plan in accordance with the
 instructions regarding voting.

                 “Bankruptcy Code” means title 11 of the United States Code, as now in effect or
 hereafter applicable to this Chapter 11 Case.

                “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
 District of Texas having jurisdiction over the Chapter 11 Case.

               “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
 amended, and the local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

             “Bond Claims” means any Claim arising from, or related to, the Original Bond
 Documents and the Bonds, including any and all outstanding principal, which is owed in the

                                                  5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19         Page 56 of 88



 amount $105,795,000.00, plus any and all accrued interest, fees (including, without limitation,
 professional fees), expenses, costs and other charges payable with respect to the Bonds, which
 Claims are Allowed pursuant to the Cash Collateral Order.

              “Bond Indenture” means that certain Indenture of Trust, dated as of October 1,
 2009, between the Tarrant County Cultural Education Facilities Finance Corporation and The
 Bank of New York Mellon Trust Company, N.A., as predecessor to the Trustee.

               “Bonds” means, collectively, the Series 2009A Bonds, the Series 2009B Bonds
 and the Series 2009C Bonds. The Series 2009C Bonds are no longer outstanding under the
 Original Bond Documents.

                “Business Day” means any day of the calendar week, except Saturday, Sunday, a
 “legal holiday,” as defined in Bankruptcy Rule 9006(a), or any day on which commercial banks
 are authorized or required by law to close in Dallas, Texas.

                   “Cash” means cash and cash equivalents including, without limitation, checks and
 wire transfers.

                “Cash Collateral Order” means any order, whether interim or final, authorizing
 the use by the Debtor during the Chapter 11 Case of the cash collateral of the Trustee.

                 “Causes of Action” means any claim, cause of action, controversy, demand,
 agreement, right (including to legal or equitable remedies), action, lien, indemnity, guaranty, suit,
 obligation, liability, damage, judgment, account, defense, offset, power, privilege, license, and
 franchise of any kind or character whatsoever, known, unknown, contingent or non-contingent,
 matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
 undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on,
 or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
 of law, asserted or which may be asserted by or on behalf of the Debtor and/or the Estate, including:
 (a) any right of setoff, counterclaim, or recoupment and any claim on contracts or for breaches of
 duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any Avoidance
 Action; and (d) any claim or defense including fraud, mistake, duress, and usury, and any other
 defenses set forth in section 558 of the Bankruptcy Code.

               “Chapter 11 Case” means the Debtor’s chapter 11 case pending in the Bankruptcy
 Court under case number 19-33756 (SGJ).

                   “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

                 “Class” means a class or category of Claims or Interests as classified and described
 in Section 3 of this Plan.

                “Collateral” means any property or interest in property of the Estate subject to a
 Lien, charge or other encumbrance to secure the payment or performance of a Claim, which Lien,
 charge or other encumbrance is not subject to avoidance or otherwise invalid under the Bankruptcy
 Code or other applicable law.


                                                    6
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19        Page 57 of 88



                “Confirmation Date” means the date on which the clerk of the Bankruptcy Court
 enters the Confirmation Order on the Bankruptcy Court’s docket in the Chapter 11 Case.

                “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court on
 confirmation of this Plan pursuant to section 1129 of the Bankruptcy Code, as such hearing may
 be continued from time to time.

                “Confirmation Order” means the order entered by the Bankruptcy Court
 confirming this Plan in accordance with chapter 11 of the Bankruptcy Code and approving the
 Disclosure Statement and the other solicitation materials in respect of this Plan.

                “Creditor” means a Holder of a Claim.

                “Cure” or “Cure Claim” means a Claim (unless waived or modified by the
 applicable counterparty) based upon the Debtor’s defaults under an Executory Contract assumed
 by the Debtor under sections 365 and 1123 of the Bankruptcy Code, other than a default that is not
 required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

                “Debtor” means Stayton as debtor and debtor in possession, and includes the
 Estate.

               “Debtor in Possession” means the Debtor in its capacity as debtor in possession in
 the Chapter 11 Case pursuant to sections 1101, 1107(a) and 1108 of the Bankruptcy Code.

                “Deficiency Claim” means a General Unsecured Claim for the difference between
 (a) the aggregate amount of an Allowed Claim and (b) the value received on account of the portion
 of such Allowed Claim that is a Secured Claim.

                 “Definitive Documents” means the definitive documents and agreements
 governing this Plan and the transactions contemplated thereunder (including any related orders,
 agreements, instruments, schedules, or exhibits) that are contemplated by and referenced in this
 Plan (as amended, modified, or supplemented from time to time), including: (i) the motion seeking
 authority to use cash collateral and grant adequate protection and the Cash Collateral Orders to be
 entered by the Bankruptcy Court approving such motion and all security documents and other loan
 documents in connection therewith; (ii) this Plan (including all exhibits and supplements thereto);
 (iii) the Disclosure Statement and the other solicitation materials in respect of this Plan; (iv) the
 Confirmation Order and pleadings in support of entry of the Confirmation Order; (v) the 2020
 Bond Documents and related documentation, any other exit financing contemplated by the Plan
 Term Sheet, and all security documents and other related loan documents; (vi) those motions and
 proposed court orders that the Debtor file on or after the Petition Date and seek to have heard on
 an expedited basis at the “first day hearing”; (vii) the documents or agreements for the governance
 of the Reorganized Debtor, including any membership agreements and certificates of
 incorporation; (viii) all management or consulting agreements of the Reorganized Debtor; (ix) all
 agreements relating to Interests in the Reorganized Debtor, if applicable; and (x) such other
 documents, pleadings, agreements or supplements as may be reasonably necessary or advisable to
 implement the Refinancing, and in the case of all such documents described in clauses (i) through
 (x) consistent in all respects with all other terms and provision of the Plan Term Sheet, and, except


                                                  7
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19         Page 58 of 88



 as otherwise set forth herein, acceptable in form and substance to the Trustee, Lifespace, and the
 Debtor.

               “Disallowed Claim” means any Claim or portion thereof which has been
 disallowed by a Final Order and includes any Claim which is not an Allowed Claim for any other
 reason.

                “Disclosure Statement” means the disclosure statement (including all exhibits and
 schedules thereto or referenced therein) that relates to this Plan, as such disclosure statement may
 be altered, supplemented, modified, or amended from time to time, including all exhibits and
 schedules thereto, to be approved by the Confirmation Order.

                 “Distribution” means Cash, property, interests in property or other value
 distributed to Holders of Allowed Claims, or their designated agents, under this Plan.

                 “Effective Date” means the first Business Day selected by the Debtor on which
 (a) the conditions specified in Section 8 of this Plan have been either satisfied or waived in
 accordance with the terms of Section 8, and (b) no stay of the Confirmation Order is in effect.

                “Estate” means the estate created in the Chapter 11 Case containing all property
 and other interests of the Debtor pursuant to section 541 of the Bankruptcy Code.

                “Exculpated Party” means, collectively, in each case in its capacity as such: (a) the
 Debtor; (b) the Reorganized Debtor; (c) the Trustee; (d) the Steering Committee; (e) Lifespace,
 and (f) with respect to each of the foregoing entities in clauses (a) and (e), such Entity and its
 current and former predecessors, successors and assigns, subsidiaries, affiliates, managed accounts
 or funds, and all of their respective current and former officers, directors, principals, shareholders,
 members, partners, employees, agents, advisory board members, financial advisors, attorneys,
 accountants, investment bankers, consultants, representatives, management companies, fund
 advisors and other professionals.

                  “Executory Contract” means all contracts and leases to which the Debtor is a party
 that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

               “Facility” means the continuing care retirement community owned and operated
 by Stayton, known as “The Stayton at Museum Way.”

                  “Final Order” means an order or judgment of the Bankruptcy Court, or other court
 of competent jurisdiction, that has been entered on the docket in the Chapter 11 Case or the docket
 of any other court of competent jurisdiction, and, which has not been reversed, vacated, or stayed
 and as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument,
 or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
 a new trial, reargument, or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari,
 new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
 been affirmed by the highest court to which such order was appealed, or certiorari shall have been
 denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no
 modification of such order, and the time to take any further appeal, petition for certiorari or move
 for a new trial, reargument, or rehearing shall have expired; provided, however, that the possibility

                                                   8
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19         Page 59 of 88



 that a motion under Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rule 9024,
 may be filed relating to such order shall not cause such order to not be a Final Order.

              “General Administrative Claim” means any Administrative Expense Claim, other
 than an Accrued Professional Compensation Claim and claims for fees and expenses under 28
 U.S.C § 1930(a).

                “General Unsecured Claim” means any Claim, including, without limitation, any
 Deficiency Claim, asserted against the Debtor that is not (a) a Secured Claim, (b) a Claim entitled
 to priority under the Bankruptcy Code or any Final Order of the Bankruptcy Court, (c) a Bond
 Claim, (d) an Intercompany Claim or (e) a Preserved Intercompany Claim.

               “Governmental Unit” has the meaning ascribed to such term in section 101(27) of
 the Bankruptcy Code.

                “Holder” means the legal or beneficial holder of a Claim or Interest.

                  “Impaired” means, with respect to a Claim or Interest, that such Class of Claims
 or Interests is impaired within the meaning of section 1124 of the Bankruptcy Code.

                 “Indemnification Provisions” means the Debtor’s indemnification provisions in
 effect as of the Petition Date, whether in the Debtor’s bylaws, certificates of incorporation, other
 formation documents, board resolutions, management or indemnification agreements,
 employment contracts, or otherwise providing a basis for any obligation of the Debtor to
 indemnify, defend, reimburse, or limit the liability of, or to advances fees and expenses to, any of
 the Debtor’s current and former directors, officers, equity holders, managers, members,
 employees, accountants, investment bankers, attorneys, other professionals, and professionals of
 the Debtor, and such current and former directors’, officers’, and managers’ respective Affiliates,
 each of the foregoing solely in their capacity as such.

                “Insurance Policies” means, collectively, all of the Debtor’s insurance policies.

                 “Intercompany Claim” means any Claim against the Debtor held by an Affiliate
 that is not a Preserved Intercompany Claim.

                  “Interest” means the interest of any Holder in an equity security of the Debtor
 within the meaning of section 101(16) of the Bankruptcy Code represented by any issued and
 outstanding shares of common or preferred stock or other instrument evidencing a present
 ownership or membership interest in the Debtor, whether or not transferable, or any option,
 warrant, or right, contractual or otherwise, to acquire any such interest, including a partnership,
 limited liability company or similar interest in the Debtor.

                “Issuer” means the Tarrant County Cultural Education Facilities Finance
 Corporation.

                “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

                “Lifespace” means Lifespace Communities, Inc.

                                                  9
Case 19-33756-sgj11 Doc 118 Filed 12/20/19           Entered 12/20/19 16:08:19       Page 60 of 88



               “Loan Agreement” means that Loan Agreement, dated as of October 1, 2009
 between Stayton and the Issuer.

               “Master Indenture” means the Original Master Indenture prior to the Effective
 Date and on and after the Effective Date the Amended Master Indenture.

               “Original Bond Documents” means, collectively, the Bond Indenture, the Original
 Master Indenture, the Loan Agreement, and any other documents entered into in connection with
 the Bonds.

               “Original Master Indenture” means that Master Trust Indenture, Deed of Trust
 and Security Agreement, dated as of October 1, 2009, between Stayton and the Trustee, as
 amended by the Supplement Indenture Number 1, dated as of October 1, 2009, and the
 Supplemental Indenture No. 2, effective as of June 20, 2019.

                “Other Priority Claim” means any Claim entitled to priority under
 sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code.

                “Other Secured Claim” means a Secured Claim other than the Bond Claim.

                “Person” means an individual, corporation, partnership, limited liability company,
 joint venture, association, joint stock company, trust, estate, unincorporated organization,
 governmental unit, government (or agency or political subdivision thereof), or other entity,
 including, without limitation, the Debtor.

                “Petition Date” means the date on which the Debtor commences the Chapter 11
 Case.

                “Plan” means this prepackaged chapter 11 plan of reorganization, including all
 appendices, exhibits, schedules and supplements hereto (including any appendices, exhibits,
 schedules and supplements to this Plan that are contained in the Plan Supplement), as it may be
 altered, amended, modified, or supplemented from time to time in accordance with the terms
 hereof and the Plan Support Agreement.

               “Plan Supplement” means the compilation of documents and forms of documents,
 schedules, and exhibits to this Plan, in each case subject to the terms and provisions of the Plan
 Support Agreement, to be filed no later than ten (10) days prior to the Confirmation Hearing, as
 amended, supplemented, or modified from time to time in accordance with the terms hereof, the
 Bankruptcy Code, the Bankruptcy Rules and the Plan Support Agreement.

                “Plan Support Agreement” means that certain Plan Support Agreement entered
 into on May 10, 2019 by and among the Debtor, the Trustee, the Steering Committee and
 Lifespace, and any subsequent Entity that becomes a party thereto pursuant to the terms thereof,
 attached as Exhibit B to the Disclosure Statement.

                “Plan Term Sheet” means that certain term sheet describing the key terms of a plan
 of reorganization for Stayton, attached as Schedule 1 to the Plan Support Agreement.


                                                10
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 61 of 88



                “Preserved Intercompany Claims” means, collectively, (i) each Intercompany
 Claim arising on or after June 20, 2019 under (a) management agreements or (b) any administration
 or operational agreements pursuant to which an affiliate of Lifespace or Senior Quality Lifestyles
 Corporation pays costs incurred on Stayton’s behalf to third parties and allocates to, and receives
 reimbursement of such costs, from Stayton; and (ii) the Intercompany Claim, if any, arising from
 any draws prior to the Effective Date on the Liquidity Support Agreement (as defined in the
 Disclosure Statement) provided by Lifespace.

              “Priority Claim” means any Claim entitled to priority pursuant to section 507(a)
 of the Bankruptcy Code other than an Administrative Expense Claim, Accrued Professional
 Compensation Claim or Priority Tax Claims.

                 “Priority Tax Claim” means any Claim of a Governmental Unit of a kind entitled
 to priority under section 507(a)(8) of the Bankruptcy Code.

                “Pro Rata” shall mean the proportion that the amount of a Claim in a particular
 Class or Classes bears to the aggregate amount of all Claims in such Class or Classes, unless this
 Plan otherwise provides.

                “Professionals” means all professionals employed in the Chapter 11 Case pursuant
 to sections 327, 363 and 1103 of the Bankruptcy Code.

                “Proof of Claim” means a proof of Claim filed against the Debtor in the Chapter 11
 Case.

                “Refinancing” means the refinancing of existing debt and certain other obligations
 of Stayton to be implemented through this Plan and for which the principal terms are set forth in
 the Plan Term Sheet.

                “Refinancing Transaction” shall have the meaning ascribed to it in the Disclosure
 Statement.

               “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, that
 the Claims or Interest shall be rendered Unimpaired in accordance with section 1124 of the
 Bankruptcy Code.

                “Related Persons” means, with respect to any Person, such Person’s predecessors,
 successors, assigns and present and former affiliates (whether by operation of law or otherwise)
 and each of their respective members, partners, equity holders, certificate holders, officers,
 directors, employees, representatives, advisors, attorneys, auditors, agents, and professionals, in
 each case acting in such capacity on or any time prior to or after the Petition Date, and any Person
 claiming by or through any of them.

                 “Released Parties” means (i) the Debtor; (ii) the Reorganized Debtor; (iii) the
 Trustee; (iv) the Steering Committee; (v) Lifespace, (vi) the Issuer, and (vii) with respect to each
 of the foregoing entities in clauses (i) and (vi), such entity and its current and former predecessors,
 successors and assigns, subsidiaries, affiliates, managed accounts or funds, and all of their
 respective current and former officers, directors, principals, shareholders, members, partners,

                                                   11
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19         Page 62 of 88



 employees, agents, advisory board members, financial advisors, attorneys, accountants,
 investment bankers, consultants, representatives, management companies, fund advisors and other
 professionals.

                 “Releasing Parties” means all Persons who have held, hold or may hold Claims or
 Interests that have been released, discharged or are subject to exculpation pursuant to this Plan.

                “Reorganized Debtor” means the Debtor, as reorganized pursuant to and under this
 Plan on or after the Effective Date, and its successors.

                “Retained Professional” and collectively, “Retained Professionals” means any
 Entity: (a) employed in the Chapter 11 Case under a Final Order in accordance with section 327
 and 1103 of the Bankruptcy Code and to be compensated for services rendered prior to the
 Effective Date, under sections 327, 328, 329, 330, or 331 of the Bankruptcy Code (other than an
 ordinary course professional retained under an order of the Bankruptcy Court); or (b) for which
 compensation and reimbursement has been allowed by the Bankruptcy Court under
 section 503(b)(4) of the Bankruptcy Code.

                “Residency Agreements” means all Continuing Care Contracts, Assisted Living
 Residency Agreements, SNF Residency Agreements (each as defined in the Disclosure Statement)
 and any additional documents related thereto.

               “Residents” shall mean all persons that reside at the Facility and are parties to
 Residency Agreements.

                 “Secured Claim” means any Claim of a Creditor that is secured by property of the
 Estate, to the extent of the value of the Creditor’s interest in the Estate’s interest in such property,
 as provided in section 506(a) of the Bankruptcy Code. Secured Claim also means a Claim of a
 Creditor that is subject to setoff under section 553 of the Bankruptcy Code, to the extent of the
 amount subject to setoff, as provided in section 506(a) of the Bankruptcy Code. To the extent the
 value of any property securing such Claim is less than the amount of such Claim, the difference
 between such value and such Claim is a “Deficiency Claim” unless the holder of such Claim
 validly elects under section 1111(b) of the Bankruptcy Code to have such Claim treated as a
 Secured Claim to the extent allowed.

             “Series 2009A Bonds” means those certain Series 2009A Retirement Facility
 Revenue Bonds (The Stayton At Museum Way Project), issued by the Issuer pursuant to the Bond
 Indenture.

             “Series 2009B Bonds” means those certain Series 2009B Retirement Facility
 Revenue Bonds (The Stayton At Museum Way Project), issued by the Issuer pursuant to the Bond
 Indenture.

             “Series 2009C Bonds” means those certain Series 2009C Retirement Facility
 Revenue Bonds (The Stayton At Museum Way Project), issued by the Issuer pursuant to the Bond
 Indenture.



                                                   12
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19         Page 63 of 88



                 “Series 2020 Bonds” means those certain Tarrant County Cultural Education
 Facilities Finance Corporation Retirement Facility Revenue Bonds (The Stayton at Museum Way
 Project), Series 2019, to be issued by the Issuer pursuant to the 2020 Bond Documents in
 accordance with the terms and conditions set forth in this Plan.

                “Steering Committee” means, collectively, each (a) member of an informal
 steering committee comprised of holders of Bonds holding, collectively, at least sixty-seven (67%)
 of the outstanding aggregate principal amount of all Bonds issued that are parties to the Plan
 Support Agreement and (b) holder of the Bonds that executes a joinder to the Plan Support
 Agreement pursuant to its terms.

                “Stayton” means the Debtor.

               “Trustee” means (i) UMB Bank, N.A., in its capacity as successor trustee under
 the Bond Indenture, (ii) UMB Bank, N.A., in its capacity as successor master trustee under the
 Master Indenture, and (iii) any successor trustee in either capacity.

                  “Unimpaired” means, with respect to a Claim or Interest, a Class of Claims or
 Interests that is “unimpaired” within the meaning of section 1124 of the Bankruptcy Code.

                “United States Trustee” means the Office of the United States Trustee for the
 Northern District of Texas.

                “Voting Agent” means Epiq Corporate Restructuring, LLC.

                “Voting Record Date” shall have the meaning ascribed to such term in the
 Disclosure Statement.

                  1.2     Interpretation, Application of Definitions and Rules of Construction.
 Unless otherwise specified, all section or exhibit references in this Plan are to the respective section
 in, or exhibit to, this Plan, as the same may be amended, supplemented, waived, or modified from
 time to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar
 import refer to this Plan as a whole and not to any particular section, subsection, or clause
 contained therein. A term used herein that is not defined herein shall have the meaning assigned
 to that term in the Bankruptcy Code. The rules of construction contained in section 102 of the
 Bankruptcy Code shall apply to this Plan. The headings in this Plan are for convenience of
 reference only and shall not limit or otherwise affect the provisions hereof. Unless otherwise
 provided, any reference in this Plan to an existing document, exhibit or schedule means such
 document, exhibit or schedule as it may have been amended, restated, revised, supplemented or
 otherwise modified. If a time or date is specified for any payments or other Distribution under this
 Plan, it shall mean on or as soon as reasonably practicable thereafter. Further, where appropriate
 from a contextual reading of a term, each term includes the singular and plural form of the term
 regardless of how the term is stated and each stated pronoun is gender neutral. In the event of any
 ambiguity or conflict between this Plan and the Disclosure Statement, the provisions of this Plan
 shall govern.

               1.3    Computation of Time. Bankruptcy Rule 9006 shall apply to all
 computations of time periods prescribed or allowed by this Plan unless otherwise set forth herein

                                                   13
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 64 of 88



 or provided by the Bankruptcy Court. Any references to the Effective Date shall mean the
 Effective Date or as soon as reasonably practicable thereafter unless otherwise specified herein

                1.4    Controlling Document. In the event of an inconsistency between this Plan
 and the Disclosure Statement, the terms of this Plan shall control in all respects. In the event of an
 inconsistency between this Plan and the Plan Supplement, this Plan shall control. In the event of
 an inconsistency between this Plan and the Confirmation Order, the Confirmation Order shall
 control.

                 1.5    Plan Support Agreement. Notwithstanding anything to the contrary in this
 Plan, the Plan Supplement, the Confirmation Order, or the Disclosure Statement, any and all
 consent rights in the Plan Support Agreement with respect to the form and substance of this Plan,
 the Plan Supplement, the Definitive Documents and any other documents relating to the
 Refinancing, including, without limitation, any amendments, restatements, supplements, or other
 modifications to such documents and any consents, waivers, or other deviations under or from any
 such documents, shall be incorporated by reference herein and fully enforceable as if stated in full
 herein. Solely with respect to any consent or consultation rights in this Plan, in the event of an
 inconsistency between this Plan, the Plan Supplement, the Disclosure Statement, the Definitive
 Documents and the Plan Support Agreement, the Plan Support Agreement shall control.

 SECTION 2. ADMINISTRATIVE AND PRIORITY CLAIMS

                 2.1    Administrative Expense Claims. Subject to the provisions of sections 328,
 330(a), and 331 of the Bankruptcy Code and except to the extent that a Holder of an Allowed
 General Administrative Claim and the Debtor before the Effective Date or the Reorganized Debtor
 after the Effective Date agree to less favorable treatment, each Holder of an Allowed General
 Administrative Claim will be paid the full unpaid amount of such Allowed General Administrative
 Claim in Cash: (a) if such Allowed General Administrative Claim is based on liabilities that the
 Debtor incurred in the ordinary course of business after the Petition Date, in accordance with the
 terms and conditions of the particular transaction giving rise to such Allowed General
 Administrative Claim and without any further action by any Holder of such Allowed General
 Administrative Claim; (b) if such Allowed General Administrative Claim is due, on the Effective
 Date, or, if such Allowed General Administrative Claim is not due as of the Effective Date, on the
 date that such Allowed General Administrative Claim becomes due or as soon as reasonably
 practicable thereafter; (c) if a General Administrative Claim is not Allowed as of the Effective
 Date, on the date that is no later than thirty (30) days after the date on which an order allowing
 such General Administrative Claim becomes a Final Order of the Bankruptcy Court or as soon as
 reasonably practicable thereafter; or (d) at such time and upon such terms as set forth in a Final
 Order of the Bankruptcy Court.

                To be eligible to receive Distributions under this Plan on account of an
 Administrative Expense Claim that is not otherwise Allowed by this Plan, a request for payment
 of an Administrative Expense Claim must have been or be filed with the Bankruptcy Court on or
 before the Administrative Expense Claims Bar Date. Any Administrative Expense Claim that is
 not asserted in accordance herewith shall be deemed disallowed under this Plan and shall be
 forever barred against the Debtor, the Debtor’s Estate, or any of the Debtor’s Assets or property,


                                                  14
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 65 of 88



 and the Holder thereof shall be enjoined from commencing or continuing any action, employment
 of process or act to collect, offset, recoup or recover such Claim.

                 2.2    Accrued Professional Compensation Claims. All Professionals seeking
 payment of Accrued Professional Compensation Claims shall (i) file their respective final
 applications for allowance of compensation for services rendered and reimbursement of expenses
 incurred in the Chapter 11 Case by the date that is forty-five (45) days after the Effective Date and
 (ii) be paid (a) the full unpaid amount as is Allowed by the Bankruptcy Court within five (5)
 Business Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or
 (b) upon such other terms as may be mutually agreed upon between the Holder of such an Allowed
 Accrued Professional Compensation Claim and the Debtor. Any Accrued Professional
 Compensation Claim that is not asserted in accordance with this Section 2.2 shall be deemed
 disallowed under this Plan and shall be forever barred against the Debtor, the Debtor’s Estate, or
 any of its Assets or property, and the Holder thereof shall be enjoined from commencing or
 continuing any action, employment of process or act to collect, offset, recoup or recover such
 Claim.

                2.3    Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy
 Code, unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, each
 Holder of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax Claim,
 payment in full in Cash of the Allowed amount of the Priority Tax Claim on the later of the
 Effective Date or as soon as practicable after the date when such Claim becomes an Allowed
 Claim.

                2.4      United States Trustee Statutory Fees. The Debtor and the Reorganized
 Debtor, as applicable, will pay fees payable under 28 U.S.C § 1930(a), including fees, expenses,
 and applicable interest payable to the United States Trustee, for each quarter (including any
 fraction thereof) until the Chapter 11 Case is converted, dismissed, or closed, whichever occurs
 first.

 SECTION 3. CLASSIFICATION OF CLAIMS AND INTERESTS

               3.1     Except as set forth herein, all Claims against and Interests in the Debtor are
 placed in a particular Class. The Debtor has not classified Administrative Expense Claims,
 Accrued Professional Compensation Claims, and Priority Tax Claims.

                 The following table classifies Claims against and Interests in the Debtor for all
 purposes, including voting, confirmation and Distribution pursuant hereto and pursuant to
 sections 1122 and 1123(a)(1) of the Bankruptcy Code. This Plan deems a Claim or Interest to be
 classified in a particular Class only to the extent that the Claim or Interest qualifies within the
 description of that Class and shall be deemed classified in a different Class to the extent that any
 remainder of such Claim or Interest qualifies within the description of such different Class. A
 Claim or Interest is in a particular Class only to the extent that any such Claim or Interest is
 Allowed in that Class and has not been paid or otherwise settled prior to the Effective Date. Each
 Class set forth below is treated hereunder as a distinct Class for voting and Distribution purposes.




                                                  15
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19         Page 66 of 88



                 Subject to all other applicable provisions of this Plan (including its Distribution
 provisions), classified Claims shall receive the treatment described in section 4 herein. This Plan
 will not provide any Distributions on account of a Claim to the extent that such Claim has been
 disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date,
 including, without limitation, payments by third parties.

                 The following table designates the Classes of Claims against and Interests in the
 Debtor and specifies which of those Classes are (i) Impaired or Unimpaired by this Plan, (ii)
 entitled to vote to accept this Plan in accordance with section 1126 of the Bankruptcy Code, (iii)
 deemed to reject this Plan, or (iv) deemed to accept this Plan.

   Class           Claims and Interests                  Status              Entitled to Vote
     1             Other Priority Claims               Unimpaired         No (Deemed to Accept)
     2             Other Secured Claims                Unimpaired         No (Deemed to Accept)
     3                 Bond Claims                      Impaired                   Yes
     4           General Unsecured Claims              Unimpaired         No (Deemed to Accept)
     5        Preserved Intercompany Claims            Unimpaired         No (Deemed to Accept)
     6             Intercompany Claims                  Impaired          No (Deemed to Reject)
     7              Interests in Stayton               Unimpaired         No (Deemed to Accept)


 SECTION 4. TREATMENT OF CLAIMS AND INTERESTS

                 4.1     Other Priority Claims (Class 1). This Class consists of all Allowed Other
 Priority Claims against the Debtor that are specified as having priority in section 507(a) of the
 Bankruptcy Code, if any such Claims exist as of the Effective Date. Except to the extent that a
 Holder of an Allowed Other Priority Claim against the Debtor has agreed to a different treatment
 of such Claim, each such Holder shall receive, in full satisfaction of such Allowed Other Priority
 Claim, Cash in an amount equal to such Allowed Other Priority Claim, on or as soon as reasonably
 practicable after the later of (i) the Effective Date; (ii) the date the Other Priority Claim becomes
 an Allowed Claim; or (iii) the date for payment provided by any agreement or arrangement
 between the Debtor and the Holder of the Allowed Other Priority Claim against the Debtor.

                4.2    Other Secured Claims (Class 2). This Class consists of all Other Secured
 Claims against the Debtor. In full satisfaction of an Allowed Other Secured Claim, on the later of
 the Effective Date and the date on which the Other Secured Claim is Allowed, each Holder of an
 Allowed Other Secured Claim shall receive, at the sole and exclusive option of the Reorganized
 Debtor: (a) Cash equal to the amount of such Claim; or (b) treatment of such Allowed Other
 Secured Claim in any other manner that renders the Claim Unimpaired, including Reinstatement.

                 4.3    Bond Claim (Class 3). This Class consists of the Bond Claims of the
 holders of the Bonds and the Trustee against the Debtor. The Bond Claims are Allowed Claims.
 Upon the terms and subject to the conditions set forth in this Plan, in full and final satisfaction,
 settlement, release, and discharge of the Bond Claims, each Holder of a Bond Claim shall receive
 its Pro Rata share of the Series 2020 Bonds on the Effective Date or as soon as practicable
 thereafter.

                                                  16
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 67 of 88



                 4.4     General Unsecured Claims (Class 4). This Class consists of all General
 Unsecured Claims against the Debtor. Except to the extent that a Holder of an Allowed General
 Unsecured Claim against the Debtor agrees to a different treatment of such Claim, on the Effective
 Date, (i) the Debtor or Reorganized Debtor, as applicable, will pay or treat such General Unsecured
 Claim, including a Claim of a Resident or under a Residency Agreement, in the ordinary course
 of business as if the Chapter 11 Case has not been commenced, or (ii) such Holder will receive
 such other treatment so as to render such General Unsecured Claim Unimpaired, in each case
 subject to all defenses or disputes the Debtor may assert as to the validity or amount of such
 Claims.

                4.5   Preserved Intercompany Claims (Class 5). This Class consists of all
 Preserved Intercompany Claims against the Debtor. In full satisfaction of an Allowed Preserved
 Intercompany Claim, on the later of the Effective Date and the date on which the Preserved
 Intercompany Claim is Allowed, each Holder of an Allowed Preserved Intercompany Claim shall
 be Reinstated.

               4.6    Intercompany Claims (Class 6). This Class consists of all Intercompany
 Claims against the Debtor. All Intercompany Claims shall be extinguished without distribution.

                 4.7     Interests in Stayton (Class 7). This Class consists of Interests of the Debtor.
 On the Effective Date, Interests of the Debtor shall be Reinstated, and holders of such Interests
 shall retain such Interests.

 SECTION 5. CRAMDOWN.

          If all applicable requirements for confirmation of this Plan are met as set forth in
 section 1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that
 the Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the Bankruptcy
 Code on the bases that this Plan is fair and equitable and does not discriminate unfairly with respect
 to each Class of Claims or Interests that is Impaired under, and has not accepted or is deemed to
 reject, this Plan.

 SECTION 6. MEANS FOR IMPLEMENTATION OF THIS PLAN

                 6.1     Refinancing Transaction. On the Effective Date, the Debtor, the
 Reorganized Debtor, or any other entities may take all actions as may be necessary or appropriate
 to effect any transaction described in, approved by, contemplated by, or necessary to effectuate
 this Plan, including: (a) the execution and delivery of appropriate agreements or other documents
 of merger, consolidation, or reorganization containing terms that are consistent with the terms of
 this Plan and that satisfy the requirements of applicable law; (b) the execution and delivery of
 appropriate instruments of transfer, assignment, assumption, or delegation of any property, right,
 liability, duty, or obligation on terms consistent with the terms of this Plan; (c) the filing of
 appropriate certificates of incorporation, merger, or consolidation with the appropriate
 governmental authorities under applicable law; and (d) all other actions that the Debtor or the
 Reorganized Debtor, as applicable, determines are necessary or appropriate.

                 The Confirmation Order shall and shall be deemed to, under both section 1123 and
 section 363 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary
                                                   17
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                  Entered 12/20/19 16:08:19            Page 68 of 88



 or appropriate to effect any transaction described in, approved by, contemplated by, or necessary
 to effectuate this Plan.

                 6.2     2020 Bond Documents. The Reorganized Debtor shall be authorized to
 enter into the 2020 Bond Documents on the Effective Date. On the Effective Date, and following
 the consummation of the Refinancing Transaction, the 2020 Bond Documents shall constitute
 legal, valid, binding, and authorized obligations of the Reorganized Debtor, enforceable in
 accordance with their terms. The financial accommodations to be extended under the 2020 Bond
 Documents are being extended and shall be deemed to have been extended in good faith and for
 legitimate business purposes and are reasonable and shall not be subject to avoidance,
 recharacterization, or subordination (including equitable subordination) for any purposes
 whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other
 voidable transfers under the Bankruptcy Code or any other applicable non-bankruptcy law. On
 the Effective Date, all of the Liens and security interests to be granted in accordance with the 2020
 Bond Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and enforceable
 Liens on and security interests in the collateral granted thereunder in accordance with the terms of
 the 2020 Bond Documents, (c) shall be deemed automatically perfected on the Effective Date
 (without any further action being required by the Reorganized Debtor, the Trustee, or any of
 Holders of Series 2020 Bonds), having the priority set forth in the 2020 Bond Documents and
 subject only to such Liens and security interests as may be permitted under the 2020 Bond
 Documents, and (d) shall not be subject to avoidance, recharacterization, or subordination
 (including equitable subordination) for any purposes whatsoever and shall not constitute
 preferential transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy
 Code or any applicable non-bankruptcy law. The Reorganized Debtor, and the Entities granted
 such Liens and security interests are authorized to make all filings and recordings and to obtain all
 governmental approvals and consents necessary to establish and perfect such Liens and security
 interests under the provisions of the applicable state, provincial, federal, or other law (whether
 domestic or foreign) that would be applicable in the absence of this Plan and the Confirmation
 Order (it being understood that perfection shall occur automatically by virtue of the entry of the
 Confirmation Order, and any such filings, recordings, approvals, and consents shall not be
 required) and will thereafter cooperate to make all other filings and recordings that otherwise
 would be necessary under applicable law to give notice of such Liens and security interests to third
 parties.

                6.3      Series 2020 Bonds. On the Effective Date, the Reorganized Debtor shall
 cause the Issuer to issue the Series 2020 Bonds, the primary economic terms of which are described
 below:2

     Principal:             $105,795,000, plus all accrued and unpaid interest on the Bonds through
                            the Effective Date, on the terms and conditions set forth in the 2020 Bond
                            Documents.




 2
    The information set forth in the accompanying chart is solely for summary purposes. To the extent there is any
 discrepancy between the information set forth in the chart and the 2020 Bond Documents, the 2020 Bond Documents,
 copies of which are attached to the Disclosure Statement as Exhibit C, control.

                                                       18
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19          Page 69 of 88



  Rate of Interest       The Series 2020 Bonds will bear interest at a fixed rate of 5.75% per
  and Payment            annum, mature in 2054, subject to mandatory sinking fund payments
  Terms:                 commencing after the 5th anniversary of the Effective Date of this Plan on
                         a 35-year level debt service amortization schedule.

  Maturity Date:         December 1, 2054

  Call Protection:       The Series 2020 Bonds are subject to optional redemption at 107% from
                         the Effective Date of this Plan to the third anniversary of the Effective
                         Date of this Plan, with the optional redemption premium declining by 1%
                         on such anniversary and on each subsequent anniversary until the Series
                         2020 Bonds become redeemable at par.

  Collateral:            Pursuant to Section 3.01 of the Amended Master Indenture, the Liens and
                         security interests granted in the Original Master Indenture will continue
                         to secure the obligations under the Amended Master Indenture including
                         the Series 2019 Note. Pursuant to such grants, the Trustee has Liens and
                         security interests in substantially all of Stayton’s assets, including all real
                         and personal property, including Stayton’s Gross Revenues (as defined in
                         the Amended Master Indenture).

                 The issuance of the Series 2020 Bonds for distribution under this Plan is authorized
 without the need for further corporate action, and all of the Series 2020 Bonds issued or issuable
 under this Plan shall be duly authorized and validly issued under this Plan. The Reorganized
 Debtor shall cause to be delivered customary legal opinions and other documents in connection
 with the issuance of the Series 2020 Bonds, in form and substance acceptable to the Trustee,
 including, without limitation, (i) the Opinion of Bond Counsel described in the 2020 Bond
 Documents, and (ii) a lender’s title policy with respect to the real property securing the
 Reorganized Debtor’s obligations under the 2020 Bond Documents, and the first mortgage position
 of the Trustee, subject to such exceptions as are reasonably acceptable to the Trustee.

                6.4     Continued Corporate Existence. Except as otherwise provided in this Plan,
 the Debtor shall continue to exist as of the Effective Date as a separate corporate Entity, with all
 the powers of a corporation under the applicable law in the jurisdiction where the Debtor is
 incorporated or formed and under the certificate of incorporation and bylaws (or other formation
 documents) in effect prior to the Effective Date, except to the extent such certificate of
 incorporation and bylaws (or other formation documents) are amended by this Plan or otherwise,
 and to the extent such documents are amended, such documents are deemed to be under this Plan
 and require no further action or approval.

                 6.5     Vesting of Assets in the Reorganized Debtor. Except as otherwise provided
 in this Plan or any agreement, instrument, or other document incorporated herein, including the
 Liens and security interests granted under the Original Bond Documents as such Liens and security
 interests continue to secure the obligations related to the 2020 Bond Documents, on the Effective
 Date, all property in the Estate, all Causes of Action, and any property acquired by the Debtor
 under this Plan shall vest in the Reorganized Debtor, free and clear of all Liens, Claims, charges,
 or other encumbrances. On and after the Effective Date, except as otherwise provided in this Plan,

                                                  19
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 70 of 88



 the Reorganized Debtor may operate its business and may use, acquire, or dispose of property and
 compromise or settle any Claims, Interests, or Causes of Action without supervision or approval
 by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
 Rules.

                 6.6     Cancellation of Agreements, Security Interests, and Other Interests. On
 the Effective Date, except to the extent otherwise specifically provided herein, including to the
 extent certain of the Original Bond Documents continue in existence pursuant to their amendment
 and restatement pursuant to the 2020 Bond Documents, all notes, instruments, certificates, and
 other documents evidencing the Bonds, shall be cancelled and the obligations of the Debtor or the
 Reorganized Debtor thereunder or in any way related thereto (including, without limitation, any
 guarantee obligations of any non-Debtor Affiliates with respect to the Bond Claims) shall be
 discharged and the agents and Trustee thereunder shall be automatically and fully discharged from
 all duties and obligations thereunder. Except to the extent certain security interests and Liens
 continue in existence pursuant to the amendment and restatement of the Original Bond Documents
 pursuant to the 2020 Bond Documents, all existing security interests and/or Liens and/or any other
 Secured Claims shall also be automatically released, discharged, terminated, and of no further
 force and effect as of the Effective Date. Notwithstanding the foregoing, following confirmation
 of the Plan or the occurrence of the Effective Date, to the extent that the Original Bond Documents
 do not otherwise remain in effect pursuant to the 2020 Bond Documents, any credit document or
 agreement that governs the rights of any Holder of a Bond Claim shall continue in effect for
 purposes of (1) allowing Holders of such Allowed Claims to receive distributions under this Plan;
 (2) allowing and preserving the rights of the agents or representative of Holders of such Claims to
 make distributions on account of such Allowed Claims, as provided herein; (3) preserving all
 exculpations in favor of the Trustee; (4) allowing the Trustee to enforce any rights and obligations
 owed to it under this Plan or the Confirmation Order; and (5) permitting the Trustee to appear and
 be heard in the Chapter 11 Case, or in any proceeding in the Bankruptcy Court or any other court.

                 6.7    Exemption from Registration Requirements; Trading of Securities. The
 offering, issuance, and distribution of Series 2020 Bonds issued under this Plan shall be exempt
 from, among other things, the registration requirements of section 5 of the Securities Act under
 section 3(a)(2) and 3(a)(4) of the Securities Act of 1933, as amended and under section 1145(a)(1)
 of the Bankruptcy Code. Any and all Series 2020 Bonds issued under this Plan will be freely
 tradable under the Securities Act by the recipients thereof.

                 6.8    Organizational Documents. Subject to Section 6.1 of this Plan, the
 Reorganized Debtor shall enter into such agreements and amend its corporate governance
 documents to the extent necessary to implement the terms and provisions of this Plan. Under
 section 1123(a)(6) of the Bankruptcy Code, the organizational documents of the Reorganized
 Debtor will prohibit the issuance of non-voting Interests. After the Effective Date, the
 Reorganized Debtor will amend and restate its organizational documents, and the Reorganized
 Debtor will file its respective certificates or articles of incorporation, bylaws, or such other
 applicable formation documents, and other constituent documents as permitted by the laws of the
 state of incorporation and the organization documents of the Reorganized Debtor.

                 6.9    Exemption from Certain Transfer Taxes and Recording Fees. To the
 fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfer from the Debtor

                                                 20
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 71 of 88



 to the Reorganized Debtor or to any Entity under, in contemplation of, or in connection with this
 Plan or under: (1) the issuance, distribution, transfer, or exchange of any debt, securities, or other
 interest in the Debtor or the Reorganized Debtor; (2) the creation, modification, consolidation, or
 recording of any mortgage, deed of trust or other security interest, or the securing of additional
 indebtedness by such or other means; (3) the making, assignment, or recording of any lease or
 sublease; or (4) the making, delivery, or recording of any deed or other instrument of transfer
 under, in furtherance of, or in connection with, this Plan, including any deeds, bills of sale,
 assignments, or other instrument of transfer executed in connection with any transaction arising
 out of, contemplated by, or in any way related to this Plan, shall not be subject to any document
 recording tax, stamp tax, conveyance fee, intangibles, or similar tax, mortgage tax, real estate
 transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
 filing or recording fee, or other similar tax or governmental assessment, and the appropriate state
 or local governmental officials or agents shall forego the collection of any such tax or
 governmental assessment and to accept for filing and recordation any of the foregoing instruments
 or other documents without the payment of any such tax or governmental assessment.

                 6.10 Board and Officers of the Reorganized Debtor. Except as stated below, as
 of the Effective Date, the members of the board of directors and officers of the Debtor as of the
 Petition Date shall remain in their current capacities as director and officers of the Reorganized
 Debtor, in each case subject to the ordinary rights and powers of the board of directors to remove
 or replace the officers in accordance with the Reorganized Debtor’s organizational documents and
 any applicable employment agreements that are assumed pursuant to this Plan. Upon the Effective
 Date, Louis E. Robichaux IV, as the Chief Restructuring Officer, and Joe Friedman, as the
 independent director appointed in connection with the Refinancing Transaction, will no longer
 serve in such capacities. From and after the Effective Date, each officer of the Reorganized Debtor
 shall serve pursuant to the terms of the Reorganized Debtor’s charters and bylaws or other
 formation and constituent documents, and applicable laws of the Reorganized Debtor’s jurisdiction
 of formation.

                 6.11 Directors and Officers Insurance Policies. Notwithstanding anything in
 this Plan to the contrary, the Reorganized Debtor shall be deemed to have assumed all of the
 Debtor’s D&O Liability Insurance Policies under section 365(a) of the Bankruptcy Code effective
 as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s
 approval of the Reorganized Debtor’s foregoing assumption of the unexpired D&O Liability
 Insurance Policies. Notwithstanding anything to the contrary contained in this Plan, Confirmation
 of this Plan shall not discharge, impair, or otherwise modify any indemnity obligations assumed
 by the foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity
 obligation will be deemed and treated as an Executory Contract that has been assumed by the
 Debtor under this Plan as to which no Proof of Claim need be Filed.

                 6.12 Other Insurance Policies. On the Effective Date, the Debtor’s Insurance
 Policies in existence as of the Effective Date shall be Reinstated and continued in accordance with
 their terms and, to the extent applicable, shall be deemed assumed by the Reorganized Debtor
 under section 365 of the Bankruptcy Code and Section 7.1 hereof. Nothing in this Plan shall affect,
 impair, or prejudice the rights of the insurance carriers, the insureds, or the Reorganized Debtor
 under the Insurance Policies in any manner, and such insurance carriers, the insureds, and
 Reorganized Debtor shall retain all rights and defenses under such Insurance Policies. The

                                                  21
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 72 of 88



 Insurance Policies shall apply to and be enforceable by and against the insureds and the
 Reorganized Debtor in the same manner and according to the same terms and practices applicable
 to the Debtor, as existed prior to the Effective Date. Following the Effective Date, the Debtor’s
 Insurance Policies shall comply with all applicable covenants set forth in the 2020 Bond
 Documents.

                 6.13 Preservation of Rights of Action. In accordance with section 1123(b) of
 the Bankruptcy Code but subject to the releases set forth in Section 9 herein, including but not
 limited to the release of all Causes of Action against the Trustee and the Steering Committee, all
 Causes of Action that the Debtor may hold against any Entity shall vest in the Reorganized Debtor
 on the Effective Date. Thereafter, the Reorganized Debtor shall have the exclusive right, authority,
 and discretion to determine, initiate, file, prosecute, enforce, abandon, settle, compromise, release,
 withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the
 Petition Date, and to decline to do any of the foregoing without the consent or approval of any
 third party or further notice to or action, order, or approval of the Bankruptcy Court. Subject to
 the releases set forth in Section 9 herein, no Entity may rely on the absence of a specific
 reference in this Plan, the Plan Supplement, or the Disclosure Statement to any specific
 Cause of Action as any indication that the Debtor or Reorganized Debtor, as applicable, will
 not pursue any and all available Causes of Action. The Debtor or Reorganized Debtor, as
 applicable, expressly reserves all rights to prosecute any and all Causes of Action against any
 Entity, except as otherwise expressly provided in this Plan, and, therefore, no preclusion
 doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
 preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall apply to any Cause of
 Action upon, after, or as a consequence of the confirmation of the Plan or the occurrence of
 the Effective Date.

                  6.14 Corporate Action. Upon the Effective Date, all actions contemplated by
 this Plan shall be deemed authorized, approved, and, to the extent taken prior to the Effective Date,
 ratified without any requirement for further action by Holders of Claims or Interests, directors,
 managers, or officers of the Debtor, the Reorganized Debtor, or any other Entity, including:
 (1) assumption of Executory Contracts; (2) selection of the directors, managers, and officers for
 the Reorganized Debtor; (3) the execution of and entry into the 2020 Bond Documents; (4) the
 issuance and distribution of the Series 2020 Bonds as provided herein; and (5) all other acts or
 actions contemplated or reasonably necessary or appropriate to promptly consummate the
 transactions contemplated by this Plan (whether to occur before, on, or after the Effective Date).
 All matters provided for in this Plan involving the company structure of the Reorganized Debtor
 and any company action required by the Debtor or Reorganized Debtor, as applicable, in
 connection therewith shall be deemed to have occurred on and shall be in effect as of the Effective
 Date without any requirement of further action by the security holders, directors, managers,
 authorized persons, or officers of the Debtor or Reorganized Debtor, as applicable.

                  On or prior to the Effective Date, the appropriate officers, directors, managers, or
 authorized persons of the Debtor or Reorganized Debtor, as applicable (including any president,
 vice-president, chief executive officer, treasurer, general counsel, or chief financial officer
 thereof), shall be authorized and directed to issue, execute, and deliver the agreements, documents,
 securities, certificates of incorporation, certificates of formation, bylaws, operating agreements,
 and instruments contemplated by this Plan (or necessary or desirable to effect the transactions

                                                  22
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 73 of 88



 contemplated by this Plan) in the name of and on behalf of the Debtor or the Reorganized Debtor,
 as applicable, including (1) the 2020 Bond Documents, (2) the Series 2020 Bonds and (3) any and
 all other agreements, documents, securities, and instruments relating to the foregoing. The
 authorizations and approvals contemplated by this Plan shall be effective notwithstanding any
 requirements under non-bankruptcy law.

                6.15 Effectuating Documents; Further Transactions. Prior to, on, and after the
 Effective Date, the Debtor and Reorganized Debtor and the directors, managers, officers,
 authorized persons, and members of the boards of directors or managers and directors thereof, are
 authorized to and may issue, execute, deliver, file, or record such contracts, securities, instruments,
 releases, and other agreements or documents and take such actions as may be necessary or
 appropriate to effectuate, implement, and further evidence the terms and provisions of this Plan,
 the 2020 Bond Documents, and any securities issued under this Plan in the name of and on behalf
 of the Reorganized Debtor, without the need for any approvals, authorizations, actions, or consents
 except for those expressly required under this Plan. All counterparties to any documents described
 in this paragraph are authorized to and may execute any such documents as may be required or
 provided by such documents without further order of the Bankruptcy Court.

 SECTION 7. ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES

                7.1     Assumption of Executory Contracts. Except as otherwise provided in this
 Plan, each of the Executory Contracts of the Debtor, including the Residency Agreements, shall
 be deemed assumed as of the Effective Date, without the need for any further notice to or action,
 order, or approval of the Bankruptcy Court, pursuant to section 365 of the Bankruptcy Code. The
 Confirmation Order may constitute an order of the Bankruptcy Court approving the assumption of
 each of the Executory Contracts, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code
 and effective on the occurrence of the Effective Date.

                7.2   Inclusiveness. Except as otherwise provided herein or agreed to by the
 Debtor and the applicable counterparty, each Executory Contract shall include any and all
 modifications, amendments, supplements, restatements or other agreements made directly or
 indirectly by any agreement, instrument or other document that in any manner affects such
 Executory Contract.

                 7.3     Indemnification. On and as of the Effective Date, the Indemnification
 Provisions will be assumed and irrevocable and will survive the effectiveness of this Plan, and the
 Reorganized Debtor’s governance documents will provide for the indemnification, defense,
 reimbursement, exculpation, and/or limitation of liability of and advancement of fees and expenses
 to the Debtor’s and the Reorganized Debtor’s current and former directors, officers, employees,
 and agents to the fullest extent permitted by law and at least to the same extent as the certificate of
 incorporation, bylaws, or similar organizational documents of the Debtor as of the Petition Date,
 against any claims or Causes of Action whether direct or derivative, liquidated or unliquidated,
 fixed, or contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen
 or unforeseen, asserted or unasserted. The Reorganized Debtor shall not amend and/or restate its
 certificate of incorporation, bylaws, or similar organizational document before or after the
 Effective Date to terminate or materially adversely affect (1) the Reorganized Debtor’s obligations

                                                   23
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 74 of 88



 referred to in the immediately preceding sentence or (2) the rights of such managers, directors,
 officers, employees, or agents referred to in the immediately preceding sentence. Notwithstanding
 anything to the contrary herein, the Reorganized Debtor shall not be required to indemnify the
 Debtor’s managers, directors, officers, or employees for any claims or Causes of Action for which
 indemnification is barred under applicable law, the Debtor’s organizational documents, or
 applicable agreements governing the Debtor’s indemnification obligations.

                 7.4    Full Release and Satisfaction. Assumption of any Executory Contract
 pursuant to this Plan or otherwise shall result in the full release and satisfaction of any Claims or
 defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change
 in control or ownership interest composition or other bankruptcy related defaults, arising under
 any assumed Executory Contract at any time before the effective date of the assumption.

                 7.5      Reservation of Rights. Nothing contained in this Plan or the Plan
 Supplement shall constitute an admission by the Debtor or the Reorganized Debtor that any such
 contract or lease is in fact an Executory Contract or that the Debtor or the Reorganized Debtor has
 any liability thereunder.

                7.6    Nonoccurrence of Effective Date. In the event that the Effective Date does
 not occur, the Bankruptcy Court shall retain jurisdiction with respect to any request to extend the
 deadline for assuming or rejecting unexpired leases under section 365(d)(4) of the Bankruptcy
 Code, unless such deadline(s) have expired.

 SECTION 8. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
 EFFECTIVE DATE

               8.1    Conditions Precedent to Confirmation. Confirmation of this Plan shall not
 occur, and the Confirmation Order shall not be entered, until each of the following conditions
 precedent have been satisfied or waived pursuant to the provisions of this Plan:

                              (a)     The proposed Confirmation Order shall be in form and
        substance reasonably satisfactory in all respects to the Debtor, the Trustee and the Steering
        Committee; and

                             (b)    This Plan and the Plan Supplement, including any schedules,
        documents, supplements and exhibits thereto shall be, in form and substance, on the terms
        contemplated by the Plan Term Sheet.

                8.2      Conditions Precedent to the Effective Date. The Effective Date shall not
 occur until each of the following conditions precedent have been satisfied or waived pursuant to
 the provisions of this Plan:

                              (a)    The Bankruptcy Court shall have entered the Confirmation
        Order, in form and substance reasonably satisfactory to the Debtor, the Trustee, and the
        Steering Committee, and such Confirmation Order shall not be subject to any stay or an
        unresolved request for revocation under section 1144 of the Bankruptcy Code;



                                                  24
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 75 of 88



                               (b)     The Plan Support Agreement shall not have been terminated,
        and remains in full force and effect;

                              (c)   On the occurrence of the Effective Date, the conditions to
        effectiveness of the 2020 Bond Documents shall have been satisfied or waived and the
        Refinancing Transaction shall have closed pursuant to the terms of the Plan Support
        Agreement;

                                (d)    The Effective Date shall be no earlier than December 21,
        2019.

                                (e)    All actions, documents, certificates, and agreements
        necessary to implement this Plan, including, without limitation, 2020 Bond Documents,
        shall have been effected or executed and delivered to the required parties and, to the extent
        required, filed with the applicable governmental units in accordance with applicable laws;
        and

                             (f)     All requisite governmental authorities and third parties shall
        have approved or consented, to the extent required, to all actions, documents, certificates,
        and agreements necessary to implement this Plan.

                 8.3     Waiver of Conditions. The conditions to confirmation and consummation
 of this Plan set forth herein may be waived in writing at any time by the Debtor, with the written
 consent of the Trustee, without notice to any other parties in interest or the Bankruptcy Court and
 without a hearing.

                 8.4    Effect of Failure of Conditions. If consummation of this Plan does not
 occur, this Plan shall be null and void in all respects and nothing contained in this Plan or the
 Disclosure Statement shall: (1) constitute a waiver or release of any claims by or Claims against
 the Debtor; (2) prejudice in any manner the rights of the Debtor, any Holders of Claims or Interests
 or any other Person; or (3) constitute an admission, acknowledgment, offer or undertaking by the
 Debtor, any Holders of Claims or Interests or any other Person in any respect.

 SECTION 9. EFFECT OF CONFIRMATION

                  9.1     General. Under section 1123 of the Bankruptcy Code, and in consideration
 for the classification, distributions, releases and other benefits provided under this Plan, upon the
 Effective Date, the provisions of this Plan shall constitute a good faith compromise and settlement
 of all Claims and Interests and controversies resolved under this Plan. The entry of the
 Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
 settlement of all such Claims, Interests and controversies, as well as a finding by the Bankruptcy
 Court that any such compromise or settlement is in the best interests of the Debtor, its Estate, and
 any Holders of Claims and Interests and is fair, equitable and reasonable. Notwithstanding
 anything contained herein to the contrary, the allowance, classification and treatment of all
 Allowed Claims and Interests and their respective distributions (if any) and treatments hereunder,
 takes into account the relative priority and rights of the Claims and the Interests in each Class in
 connection with any contractual, legal and equitable subordination rights relating thereto whether
 arising under general principles of equitable subordination, section 510 of the Bankruptcy Code or
                                                  25
Case 19-33756-sgj11 Doc 118 Filed 12/20/19               Entered 12/20/19 16:08:19         Page 76 of 88



 otherwise. As of the Effective Date, any and all contractual, legal and equitable subordination
 rights, whether arising under general principles of equitable subordination, section 510 of the
 Bankruptcy Code or otherwise, relating to the allowance, classification and treatment of all
 Allowed Claims and Interests and their respective distributions (if any) and treatments hereunder,
 are settled, compromised, terminated and released pursuant hereto; provided, however, that
 nothing contained herein shall preclude any Person or Entity from exercising their rights under
 and consistent with the terms of this Plan and the contracts, instruments, releases, indentures, and
 other agreements or documents delivered under or in connection with this Plan. Notwithstanding
 the foregoing, any subordinated debt expressly provided for in this Plan or the 2020 Bond
 Documents shall remain subordinated to the extent provided for in such documents.

                 9.2     Releases by the Debtor. Pursuant to section 1123(b) of the Bankruptcy
 Code and except as otherwise specifically provided in this Plan or the Plan Supplement, for good
 and valuable consideration, including the consummation of the transactions contemplated by this
 Plan, as of the Effective Date, each Released Party will be deemed released and discharged by
 each and all of the Debtor, the Reorganized Debtor, and their Estates, in each case on behalf of
 themselves and their respective successors, assigns, and representatives, and any and all other
 entities who may purport to assert any cause of action, directly or derivatively, by, through, for, or
 because of the foregoing entities, from any and all claims, obligations, rights, suits, damages,
 causes of action, remedies, and liabilities whatsoever, including any derivative claims, asserted or
 assertable on behalf of any of the Debtor, the Reorganized Debtor, or their Estates, as applicable,
 whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
 or otherwise, that the Debtor, the Reorganized Debtor, or their Estates or affiliates would have
 been legally entitled to assert in their own right (whether individually or collectively) or on behalf
 of the holder of any Claim against, or Interest in, the Debtor or other Entity, based on or relating
 to, or in any manner arising from, in whole or in part, the Debtor, the purchase, sale, or rescission
 of the purchase or sale of any security of the Debtor or the Reorganized Debtor, the subject matter
 of, or the transactions or events giving rise to, any Claim or Interest that is treated in this Plan, the
 business or contractual arrangements between the Debtor and any Released Party, the Debtor’s in-
 or out-of-court restructuring efforts, intercompany transactions, the Chapter 11 Case, the
 formulation, preparation, dissemination, negotiation, filing, or consummation of the Disclosure
 Statement, the Refinancing Transaction, this Plan, or any other restructuring transaction, contract,
 instrument, release, or other agreement or document created or entered into in connection with the
 Disclosure Statement, the Plan Support Agreement, or this Plan, the filing of the Chapter 11 Case,
 the pursuit of Confirmation of this Plan, the pursuit of consummation of this Plan, the
 administration and implementation of this Plan, including the issuance or distribution of securities
 pursuant to this Plan, or the distribution of property under this Plan or any other related agreement,
 or upon any other act or omission, transaction, agreement, event, or other occurrence taking place
 on or before the Effective Date, other than Claims or liabilities arising out of or relating to a
 Released Party’s willful misconduct or intentional fraud as determined by a Final Order of the
 Bankruptcy Court; provided that any right to enforce this Plan and the Confirmation Order is not
 so released by this Section 9.2.

                 The foregoing release shall be effective as of the Effective Date without further
 notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
 or rule or the vote, consent, authorization or approval of any Person and the Confirmation Order
 will permanently enjoin the commencement or prosecution by any Person or Entity, whether

                                                    26
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 77 of 88



 directly, derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands,
 debts, rights, Causes of Action or liabilities released under the foregoing release. Notwithstanding
 the foregoing, nothing in this Section 9.2 shall or shall be deemed to prohibit the Debtor or the
 Reorganized Debtor from asserting and enforcing any claims, obligations, suits, judgments,
 demands, debts, rights, Causes of Action or liabilities they may have against any Person that is
 based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtor
 or the Reorganized Debtor, unless otherwise expressly provided for in this Plan.

                  Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 under Bankruptcy Rule 9019, of foregoing release, which includes by reference each of the related
 provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
 finding that the foregoing release is: (i) in exchange for the good and valuable consideration
 provided by the Released Parties; (ii) a good faith settlement and compromise of the Claims
 released; (iii) in the best interest of the Debtor and its Estate; (iv) fair, equitable and reasonable;
 and (v) given and made after due notice and opportunity for hearing.

            9.3 Releases by Holders of Claims. AS OF THE EFFECTIVE DATE,
 EXCEPT (I) FOR THE RIGHT TO ENFORCE THIS PLAN OR ANY RIGHT OR
 OBLIGATION ARISING UNDER THE PLAN SUPPLEMENTS THAT REMAIN IN
 EFFECT OR BECOME EFFECTIVE AFTER THE EFFECTIVE DATE OR (II) AS
 OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN OR CONFIRMATION ORDER,
 INCLUDING THE 2020 BOND DOCUMENTS, IN EXCHANGE FOR GOOD AND
 VALUABLE CONSIDERATION, INCLUDING THE OBLIGATIONS OF THE DEBTOR
 UNDER THIS PLAN AND THE CONTRIBUTIONS OF THE RELEASED PARTIES TO
 FACILITATE AND IMPLEMENT THIS PLAN, TO THE FULLEST EXTENT
 PERMISSIBLE UNDER APPLICABLE LAW, THE RELEASED PARTIES SHALL BE
 DEEMED CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
 AND FOREVER, RELEASED, AND DISCHARGED BY (A) HOLDERS OF BOND
 CLAIMS WHO HAVE NOT ELECTED TO OPT-OUT OF THE RELEASES PROPOSED
 UNDER THIS PLAN AND (B) THE PARTIES TO THE PLAN SUPPORT AGREEMENT,
 FROM ANY AND ALL CLAIMS, INTERESTS OR CAUSES OF ACTION
 WHATSOEVER, WHETHER ACCRUED OR UNACCRUED, WHETHER KNOWN OR
 UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING BEFORE THE EFFECTIVE
 DATE, AS OF THE EFFECTIVE DATE OR ARISING THEREAFTER, IN LAW, AT
 EQUITY, WHETHER FOR TORT, CONTRACT, VIOLATIONS OF STATUTES
 (INCLUDING BUT NOT LIMITED TO THE FEDERAL OR STATE SECURITIES
 LAWS), OR OTHERWISE, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY
 ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED
 IN WHOLE OR IN PART UPON ANY ACT OR OMISSION, TRANSACTION, OR
 OTHER OCCURRENCE OR CIRCUMSTANCES EXISTING OR TAKING PLACE
 PRIOR TO OR ON THE EFFECTIVE DATE ARISING FROM OR RELATED IN ANY
 WAY TO THE DEBTOR, THE DEBTOR’S REFINANCING AND THE TRANSACTIONS
 CONTEMPLATED THEREIN OR HEREIN, THE CHAPTER 11 CASE, THE
 NEGOTIATION, FORMULATION, PREPARATION OR CONSUMMATION OF THIS
 PLAN, THE PLAN SUPPORT AGREEMENT, THE DEFINITIVE DOCUMENTS, OR
 ANY RELATED AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS OR THE
 SOLICITATION OF VOTES WITH RESPECT TO THIS PLAN, PROVIDED THAT THE

                                                   27
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19        Page 78 of 88



 RELEASED PARTIES SHALL NOT BE RELEASED FROM ANY ACT OR OMISSION
 THAT CONSTITUTES ACTUAL FRAUD, GROSS NEGLIGENCE, WILLFUL
 MISCONDUCT, OR A CRIMINAL ACT AS DETERMINED BY A FINAL ORDER.

                 9.4     Exculpation. To the maximum extent permitted by applicable law, no
 Exculpated Party will have or incur, and each Exculpated Party is hereby released and exculpated
 from, any Claim, obligations, suit, judgment, damage, demand, debt, right, cause of action,
 remedy, loss and liability for any Claim in connection with or arising out of the administration of
 the Chapter 11 Case, the negotiation and pursuit of the Plan Support Agreement, the Refinancing
 Transaction, this Plan, or the solicitation of votes for, or confirmation of, this Plan, the funding or
 consummation of this Plan, the occurrence of the Effective Date, the administration of this Plan or
 the property to be distributed under this Plan, the issuance of securities under or in connection with
 this Plan, or the transactions in furtherance of any of the foregoing, except for: (a) the liability of
 any entity that would otherwise result from the failure to perform or pay any obligation or liability
 under this Plan or any contract, instrument, release or other agreement or document to be entered
 into or delivered in connection with this Plan; or (b) the liability of any entity that would otherwise
 result from any such act or omission to the extent that such act or omission is determined to have
 constituted actual fraud, gross negligence, willful misconduct or a criminal act as determined by a
 Final Order.

                  9.5    Discharge of Claims and Interest. To the fullest extent provided under
 section 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code, except as otherwise
 expressly provided by this Plan or the Confirmation Order, effective as of the Effective Date, all
 consideration distributed under this Plan shall be in exchange for, and in complete satisfaction,
 settlement, discharge, and release of, all Claims, Interests and Causes of Action of any kind or
 nature whatsoever against the Debtor or any of its Assets or properties, including any interest
 accrued on such Claims or Interests from and after the Petition Date, and regardless of whether
 any property shall have been abandoned by order of the Bankruptcy Court, distributed or retained
 under this Plan on account of such Claims, Interests or Causes of Action. Except as otherwise
 expressly provided by this Plan or the Confirmation Order, upon the Effective Date, the Debtor
 and its Estate shall be deemed discharged and released under and to the fullest extent provided
 under sections 524 and 1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code
 from any and all Claims of any kind or nature whatsoever, including, but not limited to, demands
 and liabilities that arose before the Confirmation Date, and all debts of the kind specified in
 sections 502(g), 502(h), or 502(i) of the Bankruptcy Code. Such discharge shall void any judgment
 obtained against the Debtor or the Reorganized Debtor at any time, to the extent that such judgment
 relates to a discharged Claim.

            9.6 Injunction. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
 THIS PLAN OR THE CONFIRMATION ORDER, INCLUDING BUT NOT LIMITED TO
 ANY RIGHT ARISING UNDER OR RELATED TO THE 2020 BOND DOCUMENTS,
 FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO
 THE FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER
 APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, PERMANENTLY
 ENJOINED FROM (I) COMMENCING OR CONTINUING, IN ANY MANNER OR IN
 ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING; (II) ENFORCING,
 ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY

                                                   28
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19      Page 79 of 88



 JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR
 ENFORCING ANY LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR
 RIGHT OF SUBROGATION OF ANY KIND; OR (V) COMMENCING OR CONTINUING
 IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND, IN EACH
 CASE ON ACCOUNT OF OR WITH RESPECT TO ANY CLAIM, DEMAND,
 LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY INTEREST,
 OR REMEDY RELEASED OR TO BE RELEASED, SETTLED OR TO BE SETTLED OR
 DISCHARGED OR TO BE DISCHARGED UNDER THIS PLAN OR THE
 CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY SO RELEASED OR
 DISCHARGED (OR THE PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO
 RELEASED, DISCHARGED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN
 THE CHAPTER 11 CASE UNDER SECTION 105 OR SECTION 362 OF THE
 BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE
 CONFIRMATION DATE, SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
 THE EFFECTIVE DATE.

            9.7  Binding Nature of Plan. ON THE EFFECTIVE DATE, AND
 EFFECTIVE AS OF THE EFFECTIVE DATE, THIS PLAN SHALL BIND, AND SHALL
 BE DEEMED BINDING UPON, THE DEBTOR, THE REORGANIZED DEBTOR, ANY
 AND ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTOR, ALL
 PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
 SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS
 DESCRIBED IN THIS PLAN, EACH PERSON ACQUIRING PROPERTY UNDER THIS
 PLAN, ANY AND ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS
 WITH THE DEBTOR AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH
 OF THE FOREGOING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
 LAW, AND NOTWITHSTANDING WHETHER OR NOT SUCH PERSON OR ENTITY
 (I) WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN PROPERTY,
 UNDER THIS PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
 CHAPTER 11 CASE OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THIS PLAN,
 AFFIRMATIVELY VOTED TO REJECT THIS PLAN OR IS CONCLUSIVELY
 PRESUMED TO REJECT THIS PLAN.

                 9.8     Protection Against Discriminatory Treatment. To the extent provided by
 section 525 of the Bankruptcy Code and the Supremacy Clause of the United States Constitution,
 all Persons and Entities, including Governmental Units, shall not discriminate against the
 Reorganized Debtor or deny, revoke, suspend or refuse to renew a license, permit, charter,
 franchise or other similar grant to, condition such a grant to, discriminate with respect to such a
 grant, against the Reorganized Debtor, or another Person or Entity with whom the Reorganized
 Debtor has been associated, solely because the Debtor has been a debtor under chapter 11 of the
 Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Case (or during
 the Chapter 11 Case but before the Debtor is granted or denied a discharge) or has not paid a debt
 that is dischargeable in the Chapter 11 Case.

                9.9    Preservation of Privilege and Defenses. No action taken by the Debtor or
 Reorganized Debtor in connection with this Plan shall be (or be deemed to be) a waiver of any
 privilege or immunity of the Debtor or Reorganized Debtor, as applicable, including any attorney-

                                                 29
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 80 of 88



 client privilege or work-product privilege attaching to any documents or communications (whether
 written or oral).

                  9.10 Injunction Against Interference with Plan. Upon the Bankruptcy Court’s
 entry of the Confirmation Order, all Holders of Claims and Interests, the Debtor, and other parties
 in interest, along with their respective present or former employees, agents, officers, directors, or
 principals, shall be enjoined from taking any actions to interfere with the Debtor’s, the
 Reorganized Debtor’s and their respective affiliates’, employees’, advisors’, officers’ and
 directors’, and agents’ implementation or consummation of this Plan.

                 9.11 Release of Liens. Except as otherwise provided in this Plan, the
 Confirmation Order, the 2020 Bond Documents, including to the extent the 2020 Bond Documents
 amend or restate the Original Bond Documents, or in any contract, instrument, release or other
 agreement or document created pursuant to this Plan, on the Effective Date and concurrently with,
 and conditioned upon, the applicable Distributions made pursuant to this Plan and, in the case of
 a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the
 Effective Date, all mortgages, deeds of trust, Liens, pledges or other security interests against any
 property of the Estate shall be fully released. Except as otherwise provided in this Plan, the
 Confirmation Order, the 2020 Bond Documents, including to the extent the 2020 Bond Documents
 amend or restate the Original Bond Documents, all mortgages, deeds of trust, Liens, pledges or
 other security interests against any property of the Debtor’s Estate shall be fully released on the
 Effective Date without any further action of any party, including, but not limited to, further order
 of the Bankruptcy Court or filing updated schedules or statements typically filed pursuant to the
 Uniform Commercial Code.

 SECTION 10. MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN

                10.1 Modification and Amendments. This Plan or any exhibits thereto may be
 amended, modified, or supplemented by the Debtor with the consent of the Trustee in the manner
 provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law without
 additional disclosure pursuant to section 1125 of the Bankruptcy Code. In addition, after the
 Confirmation Date, the Debtor or the Reorganized Debtor may institute proceedings in the
 Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in this Plan
 or the Confirmation Order with respect to such matters as may be necessary to carry out the
 purposes and effects of this Plan.

                 10.2 Effect of Confirmation on Modifications. Entry of the Confirmation Order
 shall mean that all modifications or amendments to this Plan occurring after the solicitation thereof
 are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
 disclosure or resolicitation under Bankruptcy Rule 3019.

                 10.3 Revocation or Withdrawal of this Plan. The Debtor reserves the right to,
 consistent with its fiduciary duties, revoke or withdraw this Plan before the Effective Date. If the
 Debtor revokes or withdraws this Plan, or if the Confirmation Date does not occur, then: (a) this
 Plan shall be null and void in all respects; (b) any settlement or compromise embodied in this Plan
 (including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims
 or Interests), assumption or rejection of Executory Contracts effected by this Plan, and any

                                                  30
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19         Page 81 of 88



 document or agreement executed pursuant to this Plan, shall be deemed null and void; and
 (c) nothing contained in this Plan shall: (i) constitute a waiver or release of any Claims or Interests;
 (ii) prejudice in any manner the rights of the Debtor or any other Person; or (iii) constitute an
 admission, acknowledgement, offer or undertaking of any sort by the Debtor or any other Person.

 SECTION 11. RETENTION OF JURISDICTION

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the
 Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over
 all matters arising out of, or related to, the Chapter 11 Case and this Plan, including, but not limited
 to, jurisdiction to:

                                 (a)    allow, disallow, determine, liquidate, classify, estimate or
         establish the priority, secured or unsecured status or amount of any Claim or Interest,
         including the resolution of any request for payment of any Administrative Expense Claim
         and the resolution of any and all objections to the secured or unsecured status, priority,
         amount or allowance of Claims;

                             (b)     decide and resolve all matters related to the granting and
         denying, in whole or in part, of any applications for allowance of compensation or
         reimbursement of expenses to Professionals authorized pursuant to the Bankruptcy Code
         or this Plan;

                                 (c)    resolve any matters related to: (i) the assumption or rejection
         of any Executory Contract to which the Debtor is party or with respect to which the Debtor
         may be liable in any manner and to hear, determine and, if necessary, liquidate, any Claims
         arising therefrom, and cure Claims, pursuant to section 365 of the Bankruptcy Code or any
         other matter related to such Executory Contract; (ii) any potential contractual obligation
         under any Executory Contract that is assumed; and (iii) any dispute regarding whether a
         contract or lease is or was executory or expired;

                             (d)      ensure that Distributions to Holders of Allowed Claims are
         accomplished pursuant to the provisions of this Plan;

                               (e)     adjudicate, decide or resolve any matters, and grant or deny
         any applications involving the Debtor that may be pending on the Effective Date;

                                 (f)     adjudicate, decide or resolve any matter involving the
         Reorganized Debtor;

                               (g)    adjudicate, decide or resolve any and all matters related to
         section 1141 of the Bankruptcy Code;

                                (h)    issue injunctions, enter and implement other orders or take
         such other actions as may be necessary or appropriate to restrain interference by any Person
         with consummation or enforcement of this Plan;



                                                   31
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19        Page 82 of 88



                              (i)     resolve any cases, controversies, suits, disputes or Causes of
        Action with respect to the discharge, releases, injunctions, exculpations, indemnifications
        and other provisions contained in this Plan and enter such orders as may be necessary or
        appropriate to implement such releases, injunctions and other provisions;

                               (j)    enter and implement such orders as are necessary or
        appropriate if the Confirmation Order is for any reason modified, stayed, reversed, revoked
        or vacated;

                               (k)      resolve any cases, controversies, suits, disputes or Causes of
        Action that may arise in connection with or relate to this Plan, the Disclosure Statement,
        the Confirmation Order, any transactions or payments contemplated thereby, or any
        contract, instrument, release, indenture or other agreement or document relating to any of
        the foregoing;

                               (l)     adjudicate any and all disputes arising from or relating to
        Distributions under this Plan;

                             (m)    consider any modifications of this Plan, cure any defect or
        omission or reconcile any inconsistency in any Bankruptcy Court order, including the
        Confirmation Order;

                               (n)    hear and determine all disputes involving the existence,
        nature or scope of the Debtor’s discharge;

                               (o)     enforce all orders previously entered by the Bankruptcy
        Court;

                               (p)     hear any other matter not inconsistent with the Bankruptcy
        Code; and

                               (q)     enter a final decree closing the Chapter 11 Case.

 SECTION 12. MISCELLANEOUS PROVISIONS

                12.1 Section 1125(e) Good Faith Compliance. As of and subject to the
 occurrence of the Confirmation Date, the Debtor and its Related Persons shall be deemed to have
 solicited acceptances of this Plan in good faith and in compliance with the applicable provisions
 of the Bankruptcy Code and any applicable non-bankruptcy law, rule, or regulation governing the
 adequacy of disclosure in connection with such solicitation.

                12.2 Substantial Consummation. On the Effective Date, this Plan shall be
 deemed to be substantially consummated within the meaning set forth in section 1101 and pursuant
 to section 1127(b) of the Bankruptcy Code.

                  12.3 Closing of the Chapter 11 Case. The Reorganized Debtor shall, promptly
 after the full administration of the Chapter 11 Case, but by no later than March 31, 2020, file with


                                                 32
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19        Page 83 of 88



 the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order
 of the Bankruptcy Court to close the Chapter 11 Case.

                12.4 Plan Supplement. Any exhibits or schedules not filed with this Plan may
 be contained in the Plan Supplement, if any, and the Debtor hereby reserves the right to file such
 exhibits or schedules as a Plan Supplement.

                 12.5 Further Assurances. The Debtor or the Reorganized Debtor may file with
 the Bankruptcy Court such agreements and other documents as may be necessary or appropriate
 to effectuate and further evidence the terms and conditions of this Plan. The Debtor, the
 Reorganized Debtor and all Holders of Claims receiving Distributions pursuant to this Plan and all
 other parties in interest shall, from time to time, prepare, execute and deliver any agreements or
 documents and take any other actions as may be necessary or advisable to effectuate the provisions
 and intent of this Plan.

               12.6 Exhibits Incorporated. All exhibits to this Plan, including the Plan
 Supplement, are incorporated into and are part of this Plan as if fully set forth herein.

                12.7 Inconsistency. In the event of any inconsistency among this Plan, the
 Disclosure Statement and any exhibit to the Disclosure Statement, the provisions of this Plan shall
 govern.

                 12.8 No Admissions. If the Effective Date does not occur, this Plan shall be null
 and void in all respects, and nothing contained in this Plan shall (a) constitute a waiver or release
 of any Claims by or against, or any Interests in, the Debtor, (b) prejudice in any manner the rights
 of the Debtor or any other party in interest, or (c) constitute an admission of any sort by the Debtor
 or other party in interest.

                12.9 Reservation of Rights. Except as expressly set forth herein, this Plan shall
 have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order and the
 Effective Date has occurred. None of this Plan, any statement or provision contained in this Plan
 or any action taken or not taken by the Debtor with respect to this Plan, the Disclosure Statement
 or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
 the Debtor with respect to the Holders of Claims or Interests before the Effective Date.

                 12.10 Successors and Assigns. The rights, benefits and obligations of any Person
 named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir,
 executor, administrator, successor or assign, affiliate, officer, director, manager, agent,
 representative, attorney, beneficiaries or guardian, if any, of each Person.

                12.11 Entire Agreement. On the Effective Date, this Plan supersedes all previous
 and contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects, all of which have become merged and integrated into this Plan.

               12.12 Notices. All notices, requests, and demands to or upon the Debtor in the
 Chapter 11 Case shall be in writing and, unless otherwise provided herein, shall be deemed to have
 been duly given or made when actually delivered or, if by facsimile transmission, when received
 and telephonically confirmed to the below recipients:

                                                  33
Case 19-33756-sgj11 Doc 118 Filed 12/20/19            Entered 12/20/19 16:08:19       Page 84 of 88



                      TARRANT COUNTY SENIOR LIVING CENTER, INC.
                             c/o Ankura Consulting Group LLC
                              Attention: Louis E. Robichaux IV
                                   15950 Dallas Parkway
                                     Dallas, Texas 75248
                                 Telephone: (214) 200-3689
                                 Facsimile: (214) 200-3686
                            E-mail: louis.robichaux@ankura.com

                                           with copies to:

                                       DLA PIPER LLP (US)
                                  Attention: Thomas R. Califano
                                   1251 Avenue of the Americas
                                 New York, New York 10020-1104
                                    Telephone: (212) 335-4500
                                    Facsimile: (212) 335-4501
                               E-mail: thomas.califano@dlapiper.com

                                               - and -

                                      DLA PIPER LLP (US)
                                     Attention: Rachel Nanes
                             200 South Biscayne Boulevard, Suite 2500
                                       Miami, Florida 33131
                                   Telephone: (305) 423-8563
                                    Facsimile: (305) 675-8206
                                E-mail: rachel.nanes@dlapiper.com

                                               - and -

                                       DLA PIPER LLP (US)
                                  Attention: Andrew B. Zollinger
                                 1900 North Pearl Street, Suite 2200
                                         Dallas, Texas 75201
                                    Telephone: (214) 743-4500
                                     Facsimile: (214) 743-4545
                               E-mail: andrew.zollinger@dlapiper.com

                All notices and requests to Persons holding any Claim or Interest in any Class shall
 be sent to them at their last known address or to the last known address of their attorney of record
 in the Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any
 other address for purposes of this section, which designation will be effective upon receipt by the
 Debtor.

                12.13 Severability. If, prior to the entry of the Confirmation Order, any term or
 provision of this Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the
 Bankruptcy Court shall have the power to alter and interpret such term or provision to make it

                                                 34
Case 19-33756-sgj11 Doc 118 Filed 12/20/19             Entered 12/20/19 16:08:19       Page 85 of 88



 valid or enforceable to the maximum extent practicable, consistent with the original purpose of the
 term or provision, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
 provisions of this Plan will remain in full force and effect and will in no way be affected, impaired
 or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of this Plan, as
 it may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
 pursuant to its terms.

                 12.14 Governing Law. Unless a rule of law or procedure is supplied by federal
 law (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically
 stated, the laws of the State of Texas, without giving effect to the principles of conflicts of laws,
 shall govern the rights, obligations, construction, and implementation of this Plan and the
 transactions consummated or to be consummated in connection therewith.

               12.15 Request for Confirmation. The Debtor requests entry of the Confirmation
 Order under section 1129(a) of the Bankruptcy Code and, to the extent necessary, section 1129(b)
 of the Bankruptcy Code.

  Dated: December 17, 2019                          Respectfully submitted,


                                                    TARRANT COUNTY SENIOR LIVING
                                                    CENTER, INC.


                                                    By:    /s/ Louis E. Robichaux IV
                                                           Name: Louis E. Robichaux IV
                                                           Title: Chief Restructuring Officer




                                                  35

 EAST\171093229.1
Case 19-33756-sgj11 Doc 118 Filed 12/20/19   Entered 12/20/19 16:08:19   Page 86 of 88



                                     Exhibit B

                    NOTICE OF CONFIRMATION AND EFFECTIVE DATE




 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19                        Entered 12/20/19 16:08:19       Page 87 of 88



 Andrew B. Zollinger, State Bar No. 24063944              Thomas R. Califano (admitted pro hac vice)
 DLA Piper LLP (US)                                       DLA Piper LLP (US)
 1900 North Pearl Street, Suite 2200                      1251 Avenue of the Americas
 Dallas, Texas 75201                                      New York, New York 10020-1104
 Telephone: (214) 743-4500                                Telephone: (212) 335-4500
 Facsimile: (214) 743-4545                                Facsimile: (212) 335-4501
 E-mail: andrew.zollinger@dlapiper.com                    E-mail: thomas.califano@dlapiper.com

 Counsel for the Debtor                                   Rachel Nanes (admitted pro hac vice)
                                                          DLA Piper LLP (US)
                                                          200 South Biscayne Boulevard, Suite 2500
                                                          Miami, Florida 33131
                                                          Telephone: (305) 423-8563
                                                          Facsimile: (305) 675-8206
                                                          E-mail: rachel.nanes@dlapiper.com

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 In re:                                                         §
                                                                § CHAPTER 11
 TARRANT COUNTY SENIOR LIVING                                   §
 CENTER, INC. 1                                                 § CASE NO. 19-33756 (SGJ)

                              Debtor.

               NOTICE OF (I) ENTRY OF ORDER CONFIRMING THE DEBTOR’S
         FIRST AMENDED PREPACKAGED PLAN OF REORGANIZATION PURSUANT TO
             CHAPTER 11 OF THE BANKRUPTCY CODE AND (II) EFFECTIVE DATE

         PLEASE TAKE NOTICE that an order (the “Confirmation Order”) of the Honorable Stacey
 G.C. Jernigan, United States Bankruptcy Judge for the Northern District of Texas, approving the Debtor’s
 First Amended Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
 dated December 17, 2019 [Docket No. 105] (including all exhibits thereto and as the same may be further
 amended, modified or supplemented from time to time, the “Plan”), was entered on December [], 2019
 [Docket No. ●]. Unless otherwise defined in this notice, capitalized terms used herein shall have the
 meanings ascribed to them in the Plan and Confirmation Order.

         PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on January
 [], 2020.

      PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on the Debtor,
 the Reorganized Debtor, the Trustee and any holder of a Claim against or Interest in the Debtor, as
 provided in the Plan.




 1
     The last four digits of the Debtor’s federal tax identification number are 8602.




 EAST\170264863.5
Case 19-33756-sgj11 Doc 118 Filed 12/20/19              Entered 12/20/19 16:08:19          Page 88 of 88



       PLEASE TAKE FURTHER NOTICE that, as set forth in the Confirmation Order, the deadline to
 file a request for payment of an Administrative Expense Claim must be filed with the Bankruptcy Court
 on or before thirty (30) days after the Effective Date (unless such request for payment or Proof of Claim
 has already been filed with the Bankruptcy Court).

       PLEASE TAKE FURTHER NOTICE that copies of the Plan, Confirmation Order, and other
 related documents may be (i) inspected in the offices of the Clerk of the Court during normal business
 hours; (ii) downloaded from the Court’s web site at http://www.txnb.uscourts.gov/ (please note that prior
 registration with the PACER Service Center and payment of a fee may be required to access such
 documents); and (iii) downloaded free of charge from the website of Epiq Corporate Restructuring, LLC,
 the Debtor’s solicitation, claims, and noticing agent, https://dm.epiq11.com/Tarrant. Requests may also
 be made to counsel for the Debtor using the contact information below.

 Dated: January [●], 2020                        DLA PIPER LLP (US)
        Dallas, Texas
                                                 By: /s/ Andrew B. Zollinger
                                                 Andrew B. Zollinger, State Bar No. 24063944
                                                 DLA Piper LLP (US)
                                                 1900 North Pearl Street, Suite 2200
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 743-4500
                                                 Facsimile: (214) 743-4545
                                                 E-mail: andrew.zollinger@dlapiper.com

                                                 – and –

                                                 Thomas R. Califano (admitted pro hac vice)
                                                 DLA Piper LLP (US)
                                                 1251 Avenue of the Americas
                                                 New York, New York 10020-1104
                                                 Telephone: (212) 335-4500
                                                 Facsimile: (212) 335-4501
                                                 E-mail: thomas.califano@dlapiper.com

                                                 – and –

                                                 Rachel Nanes (admitted pro hac vice)
                                                 DLA Piper LLP (US)
                                                 200 South Biscayne Boulevard, Suite 2500
                                                 Miami, Florida 33131
                                                 Telephone: (305) 423-8563
                                                 Facsimile: (305) 675-8206
                                                 E-mail: rachel.nanes@dlapiper.com

                                                 Counsel for the Debtor




                                                    2

 EAST\170264863.5
